      Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 1 of 95



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
SARAH PALIN, an individual,
                                             No. 17 Civ. 4853
                   Plaintiff,
                                             Hon. Jed S. Rakoff
   – against –
                                             ECF Case
THE NEW YORK TIMES COMPANY,
a New York corporation, and JAMES
BENNET, an individual,

                   Defendant.


        PLAINTIFF’S RESPONSE TO DEFENDANTS’ LOCAL RULE 56.1
             STATEMENT OF MATERIAL FACTS [DOC. NO. 97]
                                 &
              COUNTERSTATEMENT OF MATERIAL FACTS
   IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT


                                    BAJO | CUVA | COHEN | TURKEL
                                    100 North Tampa Street, Suite 1900
                                    Tampa, Florida 33602
                                    Telephone: (813) 443-2199
                                    Facsimile: (813) 443-2193

                                    and

                                    GOLENBOCK EISEMAN ASSOR BELL
                                    & PESKOE LLP
                                    711 Third Avenue
                                    New York, NY 10017
                                    Telephone: (212) 907-7300
                                    Facsimile: (212) 754-0330
                                    Facsimile: (212) 754-0330
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 2 of 95



       Plaintiff, Sarah Palin (“Gov. Palin”), by counsel and pursuant to Local Rule 56.1(b), files

this Response to Defendants’ Statement of Material Facts [Doc. No. 97], filed by Defendants, The

New York Times Company (“The Times”) and James Bennet (“Bennet”) (collectively,

“Defendants”), and, pursuant to Local Rule 56.1(b), submits her Statement of Additional Material

Facts in Opposition to Defendants’ Motion for Summary Judgment, and states as follows:

                                Preliminary Statement/Objection

       Plaintiff objects to Defendants’ Statement of Undisputed Materials Facts in its entirety to

the extent it seeks to assert facts as “undisputed” that are based on the testimony of James Bennet.

The Second Circuit already ruled Mr. Bennet’s testimony implicates credibility issues, the drawing

and weighing of inferences, and the weighing evidence that are jury functions. Palin v. The New

York Times Company, 940 F.3d 804, 812 (2d Cir. 2019) (citing Soto v. Gaudette, 862 F.3d 148,

157 (2d Cir. 2017) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986))); see also

Masson v. New Yorker Magazine, Inc., 501 U.S. 496, 521 (1991) (citing Anderson, 477 U.S. at

255) (“[t]he judge’s function is not himself to weigh the evidence and determine the truth of the

matter but to determine whether there is a genuine issue of fact.”).

         RESPONSE TO DEFENDANTS’ STATEMENT OF MATERIAL FACTS

                                            The Parties

       1.      Plaintiff OBJECTS to the phrase “public figure” because it is a legal conclusion,

not a statement of fact. Subject to and with full reservation of Plaintiff’s argument that the actual-

malice rule and its “public figure” component should no longer apply for the reasons more fully

set forth in Plaintiff’s Motion for Partial Summary Judgment [Doc. No. 100], it is undisputed that

Plaintiff is the former governor of Alaska and vide-presidential candidate.




                                                  1
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 3 of 95



       2.        Undisputed that SarahPAC was Sarah Palin’s PAC, domiciled in Virginia that

ceased operations in 2016, the goal of which was to promote Palin and her agenda and to which

Palin was critical. [Vogt Decl. Ex. 10, Crawford Depo. 57:1-7, 64:19-22]

       3.        Undisputed.

       4.        Disputed. Although The Times’ Newsroom and Opinion divisions are considered

separate, the opinion division relies upon the newsroom division for facts in support of Editorials

and both divisions are governed by The Times Ethics Handbook and Guidelines on Integrity,

including their standards for fact-checking, accuracy, and corrections. [Vogt Decl. Ex. 12, PL

Depo Ex 2; Vogt Decl. Ex. 13, PL Depo Ex 3; Vogt Decl. Ex. 11, PL Depo Ex 1 at p. 3; Vogt

Decl. Ex. 6, Cohn Depo 29:5-10; Vogt Decl. Ex. 2, Lepping Depo 77:11-78:15]

       5.        Undisputed.

       6.        Disputed, except to the extent that Bennet concedes he is ultimately responsible for

everything the opinion section publishes. [Vogt Decl. Ex. 4, Bennet Depo 13:8-24]

                                        The Crosshairs Map

       7.        Disputed. The map did not “feature[] crosshairs.” The “Take Back the 20” map

was created by SarahPAC’s Internet consultant, Upstream, and staffer Andy Davis, with symbols

“pulled from Google mapping tools” to depict 20 congressional districts “that went for McCain-

Palin, but were represented by Democratic members.” [Vogt Decl. Ex. 10, Crawford Depo 67:1-

68:10, 70:1-4]

       8.        Disputed. The map did not place a “crosshairs” symbol over Rep. Giffords’ district;

it used symbols “pulled from Google mapping tools” to depict 20 congressional districts that “went

for McCain-Palin, but were represented by Democratic members.” [Vogt Decl. Ex. 10, Crawford

Depo 67:1-68:10, 70:1-4]




                                                  2
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 4 of 95



       9.      Plaintiff OBJECTS to this statement because improperly and inaccurately suggests

a causal connection and/or attempts to draw an inference between the publication of the map and

“violent attacks,” contrary to the facts and controlling summary judgment standard. Palin,

940 F.3d at 812. Nevertheless, this statement is disputed because it is false. The vandalism on

Rep. Giffords’ office occurred early (2:40 a.m.) on the morning on March 22, 2010—BEFORE

Sarah Palin posted the map on March 23, 2020. [Vogt Decl. Ex. 176, “Rep. Giffords’ Tucson office

vandalized after health care vote” Arizona Daily Star, Mar. 22, 2010 (“The front door was smashed

out at Congresswoman Gabrielle Giffords’ congressional office last night.”); Vogt Decl. Ex. 172,

Def. Depo Ex. 16 (Palin March 23, 2010 10:18 a.m. “Don’t Get Demoralized! Get Organized!

Take Back the 20!” Tweet); Vogt Decl. Ex. 177, “Vandalism reported at offices of three Democrats

[including Giffords]”, CNN, Mar. 22, 2010 (discussing vandalism before map posted); Vogt Decl.

Ex. 178, “Vandals Attack Dem Offices Nationwide,” Talking Points Memo, Mar. 23, 2010 9:00

a.m. (compiling list of vandalism occurring before map was posted)] Moreover, the vandalism

referenced in the Washington Post article Defendants cite (Sullivan Decl. Ex. 58—"Is there a right

to reload?”) were directed at Representatives not identified on the map, i.e., Rep. Carnahan

(Missouri); Rep. Louise Slaughter (New York); Democratic Party offices (Wichita, Cincinnati,

Rochester); Rep. Bart Stupak (Michigan). [compare Sullivan Decl. Ex. 34 (map) to Sullivan Decl.

Ex. 58] Moreover, as explained in the Washington Post article Defendants cite, the “vandalism

appears to have been inspired by Alabama blogger, Mike Vanderboegh, who trumpeted the bright

idea that opponents of health-care reform should throw bricks at Democratic headquarters across

the country.” [Doc. No. 99, Sullivan Decl. Ex. 58 at p. 3] Vanderboegh is a “longtime leader and

propagandist in the antigovernment ‘Patriot’ movement specializing in fiery rhetoric urging violent

self-defense’ against a tyrannical, Constitution-flouting U.S. government determined to impose




                                                3
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 5 of 95



the Communist principles of gun control and universal health care.” [Vogt Decl. Ex. 179, SPLC

Extremist Files, Michael Brian Vanderboegh] On March 19, 2010, Vanderboegh reacted to the

imminent passage of health care reform by posting on his blog, “To all modern Sons of Liberty:

THIS is your time. Break their windows. Break them NOW.” [Vogt Decl. Ex. 180, “To All

Modern Sons of Liberty,” Sipsey Street Irregulars, Mar. 19, 2010] In January 2011, Mother Jones

reported that “Giffords Office Was Vandalized by Followers of Former Militia Leader

[Vanderboegh]” [Vogt Decl. Ex. 181 (citing Sullivan Decl. Ex. 58)].

        10.    Disputed. Publication of the map did not “prompt[] a national debate.” The

“debate” and “epithets, death threats, and attacks on some members’ offices after passage of the

Affordable Care Act” occurred before Palin posted the map. [See Paragraph 9, above] Moreover,

as explained in the Christian Science Monitor article (“Stumping for McCain, Sarah Palin dials

back the gun rhetoric”) cited by Defendants, Palin spoke at a nationally televised campaign rally

for McCain in Tucson on March 26, 2010 and said, “We know violence isn’t the answer…When

we take up our arms, we’re talking about our vote…” [See Doc. No. 99, Sullivan Decl. Ex. 47 at

p. 2]

        11.    Palin OBJECTS to and disputes this statement because it mischaracterizes

Plaintiff’s tweet (Sullivan Decl. Ex. 35), ignores Plaintiffs testimony explaining the tweet, and

distorts the facts and evidence to try to suggest Plaintiff intended the symbols on the map to be a

“bull’s eye.” Plaintiff testified that by placing the word “bullseye” in quotes she was referring to

it “facetiously or, like, that’s what they say, that’s what they call it. But it wasn’t hey, these are

bullseyes, somebody go out and get an individual…I always put quotation marks around it to say

this what what somebody else says” [Vogt Decl. Ex. 9, Palin Depo 145:20-146:15]. Plaintiff also

OBJECTS based on relevance because there is no evidence that Bennet was aware of this tweet.




                                                  4
          Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 6 of 95



Moreover, as explained in Paragraphs 8-9, above, this statement is disputed because the symbols

on the map were not crosshairs or a “bullseye.”

       12.     Plaintiff OBJECTS to and disputes this statement because it mischaracterizes and

takes out of context the allegations in Plaintiff’s First Amended Complaint (“FAC”) [Doc. No.

70]. Paragraph 99 of the FAC uses the phrase “crosshairs” to explain Defendants’ statement “that

the Palin Map ‘put Giffords and 19 other democrats under stylized crosshairs’” is false. [Doc. No.

70 at p. 24] Throughout her FAC, Palin alleges the editorial falsely asserts the map placed

crosshairs over individual lawmakers. [See i.e. FAC ¶¶ 9, 118]

       13.     Undisputed.

       14.     Plaintiff OBJECTS to the relevance of her use of the phrase “Don’t retreat, instead

reload” because Bennet testified he was not even aware of her referenced Tweet or use of this

phrase when he wrote and published the defamatory passages in the subject Editorial and, further,

that he did not consider metaphors such as this used in politics to be “incitement.” [Vogt Decl.

Ex. 6, Bennet Depo 98:19-99:13, 102:11-23] Plaintiff further OBJECTS to the extent this

statement ignores Plaintiff’s testimony explaining that the expression “Don’t retreat. Reload” is

“an old saying of my dad’s…a retired teacher and coach…that’s where he would go with

motivation…” and was never meant as an allusion to a gun, “Not at all. ‘Don’t retreat, reload,’

means don’t back down, don’t let them tell you to sit down and shut up just because they have the

power of the pen or whatever they—whatever they want to use to make you stop what you’re doing

if what you’re doing is right. Don’t let them. Don’t retreat.” [Vogt Decl. Ex. 9, Palin Depo 144:8-

145:19]




                                                  5
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 7 of 95



                                    The Loughner Shooting

       15.     Undisputed, although this statement omits the reference in the cited allegation to

the nine-year-old girl Loughner murdered.

       16.     Plaintiff OBJECTS to this statement as an incomplete, inaccurate, and an

argumentative description of the aftermath of Loughner’s shooting. Undisputed that certain

members of the media falsely speculated about the motive for Loughner’s shooting immediately

after it occurred, among whom The Times’ Paul Krugman stood out as one of the first to incorrectly

rush to judgment. [Vogt Decl. Ex. 3, (“Assassination Attempt In Arizona,” P. Krugman, NYT

Opinion, Jan. 8, 2011 at 3:22 p.m. (“We don’t have proof yet that this was political, but the odds

are that it was…”); Vogt Decl. Ex. 104, (“Climate of Hate,” P. Krugman, NYT, Jan. 9, 2011);

Vogt Decl. Ex. 38, PL Depo Ex. 38 (Ross Douthat 6/14/17 email string with Bennet stating,

“people assumed a link initially—there was a Paul K[rugman] column that was particularly vivid

in blaming Republicans—but the investigation debunked it.”); Vogt Decl. Ex. 74, PL Depo Ex.

123 (“Caldwell’s Unfairness,” A. Sullivan, Jun. 16, 2017 (discussing Krugman’s “leap” to linking

Loughner to Palin map); Vogt Decl. Ex. 102, PL Depo Ex. 181 (“We Don’t Have Proof Yet” J.

Taranto, WSJ, Jan. 10, 2011)] This speculation occurred in the days immediately after Loughner’s

shooting, but soon after a consensus was reached that Loughner’s shooting was not incited by or

connected to Palin’s map. [Vogt Decl. Ex. 32, PL Depo Ex. 30 at pp. 19-21 (“As We Mourn,”

NYT Editorial, Jan. 12, 2011 (recognizing President Obama’s statement during Loughner shooting

memorial service that “If, as has been discussed in recent days, their death helps usher in more

civility in our public discourse, let us remember it is not because a simple lack of civility caused

this tragedy—it did not” and noting Palin maintained “journalists and pundits” had committed a

“blood libel”)); Vogt Decl. Ex. 106, PL Depo Ex. 182 (“It Did Not,” J. Taranto, WSJ, Jan. 13,




                                                 6
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 8 of 95



2011 (noting how “New York Times’s response to last weekend’s murders in Tucson was to

instigate a witch hunt against Republican politicians, and how President Obama’s statement “It

did not” (quoted in “As We Mourn”) “[w]ith those three truthful words—an improvisation or a late

addition, as they were not in the prepared text—[President Obama] rebuked the out-of-control

liberal media that have, under the leadership of the New York Times, been engaging in a vicious

campaign of lies and smears.”)); Vogt Decl. Ex. 74, PL Depo Ex. 123 (“Caldwell’s Unfairness,”

in which Andrew Sullivan demanded a correction from The Financial Times for article accusing

him of “linking” Loughner shooting to Palin map; ; Vogt Decl. Ex. 107 (“Massacre, followed by

libel,” C. Krauthhammer, Washington Post, Feb. 26, 2011 (“Not only is there no evidence that

Loughner was impelled to violence by any of those upon whom Paul Krugman, Keith Olbermann,

the New York Times, the Tucson Sheriff and other rabid partisan as fixated. There is no evidence

that he was responding to anything, political or otherwise, outside of his own head.”); Vogt Decl.

Ex. 107 (“Sarah Palin Is Right About ‘Blood Libel’,” Rabbi Shmuley Boteach, WSJ. Jan. 14, 2011

(“Sarah Palin has every right to use [‘Blood Libel’]. The expression may be used whenever an

amorphous mass is collectively accused of being murderers or accessories to murder.”)] The

Times, The Atlantic (while Bennet was at its helm), Wall Street Journal, and Washington Post—

all of which Bennet was “regularly reading” for his news in 2011—were among the major news

outlets confirming within days (not weeks or months) of Loughner’s shooting that it was not linked

to or incited by Gov. Palin or the map. [Vogt Decl. Ex. 4, Bennet Depo. 103:25-104:10; see Vogt

Decl. Ex. 32, 38, 74, 103, 104, 106, 107, above; see also Vogt Decl. Ex. 83, PL Depo. Ex. 147

(“Was the Shooting of Rep. Giffords Political?”—The Atlantic/Wire); Vogt Decl. Ex. 84, PL

Depo. Ex. 148 (“Did Sarah Palin’s Target Map Play Rile in Giffords Shooting?”—The

Atlantic/Wire); Vogt Decl. Ex. 85, PL Depo. Ex. 149 (“What We Know About Jared Lee




                                                7
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 9 of 95



Loughner”—The Atlantic/Wire); Vogt Decl. Ex. 86, PL Depo. Ex. 150 “Stop the Blame Game”—

The Atlantic); Vogt Decl. Ex. 87, PL Depo. Ex. 151 “The More We Know”—The Atlantic/Dish);

Vogt Decl. Ex. 88, PL Depo. Ex. 153 (“Ten Days That Defined 2011”—The Atlantic/Wire); Vogt

Decl. Ex. 16, PL Depo Ex. 8 (“Time, the Enemy”—NYT); Vogt Decl. Ex. 50, PL Depo. Ex. 60

(“The Tucson Witch Hunt”—NYT); Vogt Decl. Ex. 51, PL Depo. Ex. 64 (“Suspect’s Odd Behavior

Caused Growing Alarm”—NYT); Vogt Decl. Ex. 52, PL Depo. Ex. 67 (“Looking Behind the Mug-

Shot Grin”—NYT); Vogt Decl. Ex. 102, PL Depo Ex. 181 (“We Don’t Have Proof Yet”—WSJ),

182 (“It Did Not”—WSJ); Vogt Decl. Ex. 80 (“The bogus claim that a map of crosshairs by Sarah

Palin’s PAC incited Rep. Gabby Giffords’ shooting”). In fact, on January 15, 2011, The Times

publicly discussed how the media’s rush to judgment about the motive for Loughner’s actions

should be a teaching moment for how the media’s bias and “storytelling habits” led them to falsely

accuse people like Gov. Palin of inciting the shooting when it became known fairly quickly after

the tragedy that Loughner was not motivated by anything Gov. Palin said or did. [Vogt Decl. Ex.

16, PL Depo Ex. 8 (“Time, the Enemy,” (“The Times had a lot of company [in the ‘egregious rush

to judgment in the Times coverage of the Arizona shooting’], as news organizations, commentators

and political figures shouldered into an unruly scrum battling over whether the political

environment was to blame. Meanwhile, opportunities were missed to pick up on evidence—quite

apparent as of early the first day—that Jared Lee Loughner, who is charged with the shootings,

had a mental disorder and might not have been motivated by politics at all.”))]

       17.     Undisputed there is no evidence Loughner saw the map. However, this statement

is incomplete in that omits the testimony of The Times’ witnesses who investigated the underlying

facts surrounding Loughner’s shooting who confirmed no link between Loughner and the map was

established. [Vogt Decl. Ex. 2, Lepping Depo. 15:6-17 (“[T]here was a [police] report saying that




                                                8
          Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 10 of 95



there was no direct connection between political incitement and the Loughner shooting.”); Vogt

Decl. Ex. 6, Cohn Depo. 68:10-22 (“I know that there was no link established between the [map

circulated by Sarah Palin’s PAC] and the Giffords shooting.”)]

          18.     Undisputed, except to the extent multiple news organizations, including The Times,

reported in the days (not “weeks and months”) following the shooting that Loughner was mentally

unstable and developed animosity toward Gifford years before Palin’s map. [See Paragraph 16,

above.]

                                The Congressional Baseball Shooting

          19.     Undisputed.

          20.     Undisputed.

                          Drafting the Editorial America’s Lethal Politics

          21.     Undisputed.

          22.     Disputed. There was no “debate” about the focus of the proposed editorial. As set

forth in the below table, Robert Semple and Williamson discussed the piece and Semple decided

to write about the Scalise shooting and “gun control” well before Bennet got involved:

                  Time                   Description                 Supporting Evidence

                10:46 a.m. E. Williamson emails B. Semple, J.       Vogt Decl. Ex. 174
                           Bennet, and N. Fox with the subject      (NYTIMES 1034)
                           line “are we writing on the
                           congressional shooting?”
                10:49 a.m. E. Williamson emails “possible           Vogt Decl. Ex. 96,
                           shooter ID” with link to Washington      PL Depo Ex. 164
                           Post article identifying James
                           Hodgkinson
                10:53 a.m. E. Williamson emails “POSSIBLE           Vogt Decl. Ex. 97,
                           shooter’s POSSIBLE social media          PL Depo Ex. 165
                           pages pro-Bernie, anti-Trump” with
                           links to Hodgkinson’s Facebook,
                           LinkedIn and Twitter accounts




                                                  9
Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 11 of 95



     Time                   Description                   Supporting Evidence

   11:28 a.m. R. Semple responds to Williamson’s         Vogt Decl. Ex. 21,
              10:46 a.m. question by saying, “Can’t      PL Depo Ex. 15
              see it yet…but keep looking…a nut          (emphasis added)
              case who hates republicans???...”
   11:31 a.m. N. Fox responds that he “talked to Bob     Vogt Decl. Ex. 21,
              about the politicize of horror angle and   PL Depo. Ex. 15
              he didn’t quite see it…”
   11:49 a.m. R. Semple emails his potential angles      Vogt Decl. Ex. 22,
              for a piece:                               PL Depo Ex. 16
                                                         (emphasis added)
              “We have written a ton (mainly Frank
              [Clines]) on gun control…we did a
              huge series on it a few years
              ago…while this is almost certainly a
              lone nut, it would be interesting to
              know ho many of those Republican
              athletes are beholden to the NRA and
              its      generally      anti-regulatory
              philosophy, and whether something
              like this might pound a little sense
              into their heads…whether the guy
              bought the rifle at a gun show or
              inherited from his grandmother, it’s
              still a gun, of which there enough [sic]
              for practically every man woman and
              child in this country…”
   11:59 a.m. R. Semple responds to himself by           Vogt Decl. Ex. 22,
              saying, “second (or third) message—        PL Depo Ex. 16
              the more I think about the gun             (emphasis added)
              control angle, the better I like it.”
   12:04 p.m. L. Cohn replies in email string “The       Vogt Decl. Ex. 23,
              nutcase went to my high school in          PL Depo Ex. 17
              Belleville…I’m thinking back to what
              A GIANT STORY [g]ABBY Giffords
              shooting was. Amazing that shooting
              congressmen doesn’t seem so
              shocking now.”
   12:08 p.m. R. Semple confirms the Editorial           Vogt Decl. Ex. 23,
              Board will write a piece, “OK we           PL Depo Ex. 17
              should definitely shoot for a piece,       (emphasis added)
              not huge, but a piece.”




                                     10
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 12 of 95



It was not until forty minutes after Semple made the decision to write a piece about the Scalise

shooting and gun control that Bennet—in response to Williamson’s 10:53 a.m. email circulating

Hodgkinson’s “pro-Bernie, anti-Trump” social media accounts—interjected with his narrative

about “the rhetoric of demonization and whether it incites people to this kind of violence” and the

“inciting hate speech” he “tended to associate with the right.” [Vogt Decl. Ex. 25, PL Depo Ex.

20; Vogt Decl. Ex. 4, Bennet Depo 247:3-249:5, 250:4-23]:

       23.     The content of Cohn’s referenced email is undisputed.

       24.     Undisputed, subject to the additional facts set forth in Paragraph 22, above.

                                            Research

       25.     Disputed to the extent this statement mischaracterizes Williamson’s research as

“familiarize[ing] herself with the Loughner Shooting in 2011.” Rather, at Bennet’s request,

Williamson specifically researched whether there was a link between incitement and the Loughner

shooting and whether there was any evidence of a link between incitement and the Hodgkinson

shooting. [Vogt Decl. Ex. 3, Williamson Depo 142:1-143:24, 126:8-131:22; Vogt Decl. Ex. 6,

Bennet Depo 245:5-247:2]

       26.     Disputed. Semple—consistent with his decision to address gun control in the

editorial—asked Lett to send Williamson “four [of his] basic gun control pieces (dealing mainly

with the plentitude of weapons and porous controls) that also happen to mention Gabrielle

Giffords…” [Doc. 99, Sullivan Decl. Ex. 9; Vogt Decl. Ex. 9, Lett Depo 87:15-21] Plaintiff also

OBJECTS to this statement to the extent it insinuates Semple tasked Lett to conduct all the

research for the editorial.    As set forth in Paragraph 25, above, Bennet specifically tasked

Williamson with researching whether there was a link between incitement and Loughner’s

shooting.




                                                11
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 13 of 95



       27.       Undisputed that Lett circulated the “four basic gun control pieces (dealing mainly

with the plentitude of weapons and porous controls) that also happen to mention Gabrielle

Giffords…” Semple asked her to send to Williamson. (Sullivan Decl. Ex. 9) (these four pieces

included “Rep. Gabby Giffords Farewell” (1/27/2012), “6000 Bullets in Colorado” (7/24/2012),

“Democrats Find their Voice on Gun Control” (7/29/2016), and “Myths About Gun Regulation”

(1/2/2013)—all of which were pieces written by Semple.) [Doc. 99, Sullivan Decl. Ex. 13 (PL

Depo. Ex. 30)]

       28.       Undisputed except as to completeness. Williamson asked Lett for assistance

finding a piece on “hate type speech” (Sullivan Decl. Ex. 12), in response to Bennet’s 12:41 p.m.

email [Vogt Decl. Ex. 25]. As set forth in Paragraph 25, above, Williamson was already

conducting the research Bennet asked for concerning incitement and the Loughner shooting, and

she testified she did not know or ask what Bennet meant by the term “hate speech.” [Vogt Decl.

Ex. 3, Williamson Depo 207:18-208:5, 209:18-210:16]

       29.       Disputed. This statement takes the facts out of context and asserts an inaccurate

timeline of events. In response to Williamson’s 1:40 p.m. email to Lett (see Paragraph 28, above;

Sullivan Decl. Ex. 12), Lett then emailed Bennet at 1:46 p.m. asking, “I’m trying to find the piece

Elizabeth is referring to here, do you happen to know which one she is talking about?” [Vogt Decl.

Ex. 28, PL Depo Ex. 27] Bennet responded to Lett (not Williamson) at 2:07 p.m., asking, “No—

I was just wondering if there was such a piece; that is, did we ever write anything connecting to

the Giffords shooting to some kind of incitement?” [Id.]

       30.       Disputed. This statement takes the facts out of context and asserts an incomplete

timeline of events. At 2:20 p.m., Lett replied to Bennet’s 2:07 p.m. email (see Paragraph 29, above)

by forwarding him a link to a Frank Rich column (not an Editorial): “No One Listened to Gabrielle




                                                 12
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 14 of 95



Giffords,” Jan. 15, 2011. [Vogt Decl. Ex. 28, PL Depo Ex. 27; Vogt Decl. Ex. 30, PL Depo Ex.

30 at pp. 11-15 (Frank Rich Column)] At 2:34 p.m., Bennet responded to Lett by saying “Good

for Us. Can you let Elizabeth [Williamson] know?” [Vogt Decl. Ex. 28, PL Depo Ex. 27] Bennet

testified that he doesn’t recall what he meant by “Good for Us,” but the inference to be drawn is

that Bennet was free to advance his preconceived narrative because the Editorial Board had not

written about the subject. [Vogt Decl. Ex. 4, Bennet Depo 252:6-24] At 2:52 p.m., Bennet

followed up by asking Lett to send him the four basic gun control pieces Semple asked Lett to send

to Williamson. [Vogt Decl. Ex. 28, PL Depo Ex. 27] Bennet does not recall whether he read all

of the materials Lett sent him. [Vogt Decl. Ex. 4, Bennet Depo 250:24-251:11] Bennet asked Lett

to “dig a little further” because it “seemed strange” to him that the Editorial Board had not

“editorialized at all about the [Loughner] shooting…because it was an important news event and

the kind of thing we would typically editorialize on.” [Id., Bennet Depo. 253:8-254:10] Lett found

2 additional Editorials (“Bloodshed and Invective In Arizona” and “As We Mourn”). [Id., Bennet

Depo 254:6-10; Vogt Decl. Ex. 29, PL Depo Ex. 29; Vogt Decl. Ex. 30, PL Depo Ex. 30 at pp. 16-

21] However, Bennet claims he did not read those pieces either. [Vogt Decl. Ex. 24, Bennet Depo

254:11-18]

       31.     Disputed. This statement takes the facts out of context and asserts an inaccurate

timeline of events. As set forth in Paragraph 22, above, Semple decided the Board should write a

piece on the shooting and gun control 40 minutes before Bennet interjected his incitement narrative

in response to Williamson’s email about Hodgkinson’s “pro-Bernie, anti-Trump” social media

accounts. [Vogt Decl. Ex. 25, PL Depo Ex. 20] Bennet testified that he “thought that [the Board]

should deal with this issue of incitement if there was evidence of inciting hate speech on the Left.”

[Vogt Decl. Ex. 4, Bennet Depo 250:4-14] However, Bennet conceded he and the Board never




                                                 13
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 15 of 95



uncovered any evidence of inciting hate speech on the Left leading up to Hodgkinson’s shooting

[Id., Bennet Depo 250:15-13 (“We didn't find a specific example of hate speech connected to the

people on the -- hate ·speech, I'm sorry, I don't usually use that term of, of -- of rhetoric of

demonization connected to the ball players that day.· You know, naming Steve Scalise or

something like that.”)]

       32.     Disputed. Bennet did not “ask Williamson to be mindful of whether such rhetoric

came from both sides of the political spectrum.” Rather, as set forth in Paragraph 31, above,

Bennet interjected his incitement narrative in response to Williamson’s email about Hodgkinson’s

“pro-Bernie, anti-Trump” social media accounts; and testified that he “thought that [the Board]

should deal with this issue of incitement if there was evidence of inciting hate speech on the Left.”

Unlike Bennet, Williamson did not associate any speech on the right that she considered to be

inciting hate speech to the Gabby Giffords shooting. [Vogt Decl. Ex. 3, Williamson Depo 208:18-

209:3, 209:18-210:6] Bennet conceded he and the Board never saw any evidence of inciting hate

speech on the Left leading up to Hodgkinson’s shooting [Vogt Decl. Ex. 4, Bennet Depo 250:15-

13 (“We didn't find a specific example of hate speech connected to the people on the -- hate

·speech, I'm sorry, I don't usually use that term of, of -- of rhetoric of demonization connected to

the ball players that day.· You know, naming Steve Scalise or something like that.”)]

       33.     Disputed. Bennet specifically asked Williamson to research the Loughner shooting

and the Scalise shooting. [Vogt Decl. Ex. 3, Williamson Depo. 142:1-14, 126:8-25]

       34.     Disputed. This statement is false. The research did not “focus” on prior editorials

by The Times. As discussed in Paragraphs 25-33, above, at Bennet’s request, Williamson

specifically researched whether there was a link between incitement and the Loughner shooting

and whether there was a link between incitement and the Hodgkinson shooting. [Vogt Decl. Ex. 3,




                                                 14
          Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 16 of 95



Williamson Depo 142:1-143:24, 126:8-131:22; Vogt Decl. Ex. 4, Bennet Depo 245:5-247:2]. As

for “editorials,” Semple merely asked Lett to send Williamson “four basic gun control pieces

(dealing mainly with the plentitude of weapons and porous controls) that also happen to mention

Gabrielle Giffords…” Bennet also told Lett he “was just wondering” whether there were any

editorials “connecting to the Giffords shooting to some kind of incitement?” [Vogt Decl. Ex. 28,

PL Depo Ex. 27] Also, Benet’s cited testimony from the 8/16/17 Hearing (p. 6:5-12) is impeached

by Williamson (Williamson Depo. 142:1-14).

                                            First Draft

          35.   Undisputed.

          36.   Undisputed Williamson’s draft included the quoted passages. Palin objects to the

characterization of Palin’s contentions as incomplete.

          37.   Undisputed except that the referenced hyperlink does not appear to direct a reader

who clicked on it to a “package of on-line news reports published by ABC.” Exhibit C of the cited

Brown Declaration appears to contain materials from different URLs. Undisputed the hyperlink

directed readers to a January 9, 2011 ABC article by John Berman [Vogt Decl. Ex. 32, PL Depo

Ex. 34; Vogt Decl. Ex. 3, Williamson Depo 234:3-235:16], which in its byline states it is a “4 Min

read” and in its first multi-sentence paragraph (found on the top of page 2) states:

                No connection has been made between this graphic and the Arizona
                shooting, but it has put the Palin team somewhat on the defensive.
                Rebecca Mansour, a spokesperson for SarahPac, told conservative
                commentator Tammy Bruce, "We never imagined, it never occurred
                to us that anybody would consider it violent." Insisting she was
                speaking for herself, and not on behalf of Palin, Mansour added,
                "We never ever, ever intended it to be gun sights."

          38.   Undisputed the Editorial included a hyperlink to the article quoted above (PL Depo.

Ex. 34)




                                                15
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 17 of 95



        39.    Disputed for the reasons stated in Paragraph 37, above.

        40.    Undisputed that the January 9, 2011 ABC article by John Berman states in pertinent

part:

               No connection has been made between this graphic and the Arizona
               shooting, but it has put the Palin team somewhat on the defensive.
               Rebecca Mansour, a spokesperson for SarahPac, told conservative
               commentator Tammy Bruce, "We never imagined, it never occurred
               to us that anybody would consider it violent." Insisting she was
               speaking for herself, and not on behalf of Palin, Mansour added,
               "We never ever, ever intended it to be gun sights."

        41.    Undisputed that Williamson had no “specific” recollection of reading the ABC

article “because three years have gone by since I conducted that research.” [Vogt Decl. Ex. 3,

Williamson Depo 234:3-236:1] However, disputed as an incomplete statement of Williamson’s

knowledge at the time she drafted the editorial which, based on the research she conducted

concerning the Loughner shooting, was that she knew she could not say there was a clear and direct

link between the map circulated by Sarah Palin’s political action committee and the Loughner

shooting. [Id., Williamson Depo 143:2-24]

        42.    Disputed.    Plaintiff OBJECTS to this statement concerning Williamson’s

recollection of the research she conducted because The Times failed and refused to produce

Williamson’s search and browsing history from June 14, 2017. [Vogt Decl. Ex. 3, Williamson

Depo. 1271:1-131:22] This statement also is disputed because Williamson testified she recalled

the results of the research Bennet asked her to conduct concerning the Loughner shooting, based

on which she knew she could not say there was a “clear and direct link” between the map circulated

by Sarah Palin’s political action committee and the Loughner shooting. [Id., Williamson Depo

143:2-24]




                                               16
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 18 of 95



       43.        Disputed.     Plaintiff OBJECTS to this statement concerning Williamson’s

knowledge of the research she conducted because, although she turned over her search and

browsing history from June 14, 2017 to counsel for The Times, The Times failed and refused to

produce that documentation in response to discovery requests served by Plaintiff.              [See

Paragraph 42, above.] Plaintiff also objects because the cited testimony does not support the

statement that Williamson “did not know why Loughner targeted Gifford.” This statement also is

disputed because Williamson testified she recalled the results of the research Bennet asked her to

conduct concerning the Loughner shooting, based on which she knew she could not say there was

a clear and direct link between the map circulated by Sarah Palin’s political action committee and

the Loughner shooting. [Vogt Decl. Ex. 3, Williamson Depo 143:2-24]

       44.        Disputed. Williamson emailed her first draft to Bennet, Semple, Fox, Frank Clines,

as well as Cohn, at 4:45 p.m. [Vogt Decl. Ex. 59, PL Depo Ex. 72 (“shootings is in backfield”

reference in Williamson’s email indicates draft has been submitted to The Times content

management system for editing); Vogt Decl. Ex. 3, Williamson Depo 230:16-231:11]]

       45.        Undisputed, but incomplete to the extent Williamson also testified Bennet was

responsible for fact-checking the portions of the editorial he re-wrote. [Vogt Decl. Ex. 3,

Williamson Depo 67:14-68:6]

       46.        Undisputed.

                                               Revisions

       47.        Disputed as to the characterization of Cohn’s cited testimony, which states in

pertinent part:

                  I sort of remember standing in front of his glass door, you know,
                  opening up the door or something, and saying, “You need to look at
                  this.”…I recall thinking I wasn’t really sure if its what he wanted. I
                  thought there had been quite the confusion over the day as to where



                                                   17
          Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 19 of 95



               this piece was headed, as to be either more of a gun control piece or
               to be more of a piece about the political climate and the sort of lack
               of civility in America’s political discourse...I wasn’t sure what
               James intended, wanted in the piece. I wasn’t sure if the piece
               worked…I wasn’t sure it accomplished what James would want it
               to accomplish…there were a couple competing ideas about the
               piece…

[Vogt Decl. Ex. 6, Cohn Depo 57:13-58:22 (emphasis added)]

       48.     Undisputed, except to the extent this statement is incomplete in that it does not

identify the “questions” Cohn asked, indicated by the bold text in the draft editorial. [Sullivan

Decl. Ex. 18 at pp. 1-2]

       49.     Disputed. Cohn testified that when she went to Bennet’s office to raise her concerns

about the piece (see Paragraph 47, above), Bennet responded by saying something along the lines

of, “yeah, it needs some work, I’ll do it.” [Vogt Decl. Ex. 6, Cohn Depo 60:3-7]

       50.     Plaintiff objects to the phrase “in relevant part.” Otherwise, undisputed.

       51.     Undisputed.

       52.     Disputed. The editorial was not itself “breaking news,” and the Hodgkinson

shooting was already being covered by The Times newsroom. [Doc. 41-34, 8/16/17 Hrg. Transcr.

24:11-23]. Cohn testified that “goal” was to get it in the next day’s print paper” but there were

already at least two or three other editorials scheduled to run in the next day paper which could

have been run instead. [Vogt Decl. Ex. 6, Cohn Depo 61:2-24]

       53.     Disputed. Cohn testified the deadline was sometime between 8:00 and midnight,

and the Editorial Section did not go to press until later. [Vogt Decl. Ex. 6, Cohn Depo. 130:4-

132:25]

       54.     Disputed. As set forth in paragraphs 52-53, above, the editorial was not itself

“breaking news,” the Hodgkinson shooting was already being covered by The Times newsroom,




                                                18
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 20 of 95



Cohn testified that “goal” was to get it in the next day’s print paper” but there were already at least

two or three other editorials scheduled to run the next day and the print deadline was between 8:00

p.m. and midnight.

       55.     Undisputed.

       56.     Plaintiff OBJECTS to and disputes this statement because Bennet’s self-serving

testimony about his subjective beliefs lacks credibility and cannot be accepted as true. Palin,

940 F.3d at 812. Moreover, although Bennet made this conclusory statement, he cites no facts to

support his supposed belief, and therefore lacks sufficient foundation to admit.

       57.     Plaintiff OBJECTS to and disputes this statement because Bennet’s self-serving

testimony about his subjective beliefs lacks credibility and cannot be accepted as true. Palin,

940 F.3d at 812 Moreover, this statement is incomplete and omits portions of Bennet’s quoted

testimony, which reads in full:

               Q. Could you explain what you meant by the term "political
               incitement" when you wrote this?

               A. Yeah. There are a couple of things at work there. One, I had been
               very much affected by and was thinking about that day a column
               that a colleague of mine, Tom Friedman, had written during the
               course of the presidential campaign -- the last presidential campaign.
               Then candidate Donald Trump had at a rally and in a speech -- I
               won't get the words exactly correct -- had said something to the
               effect that, well, maybe the Second Amendment people can do
               something about Hillary Clinton. And Tom had made a connection
               that day that I did not make. He had said that -- he wrote a piece
               saying basically to hold on. I have seen this movie before. This is
               the kind of direct language that was heard at the runup to the
               assassination of Rabin. We need to take this kind of stuff very
               seriously.

                       And then that morning in June this terrible thing had
               happened. Right? We had actually seen the Congressman come
               under fire on this field in Virginia. And I was looking for a very
               strong word to write about the political climate because I wanted to
               get our readers' attention. This is a word that we do use sometimes;



                                                  19
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 21 of 95



               we don't use it every day. We use lots of strong expressions like
               "inflammatory rhetoric," things like that. Those aren't actually quite
               as powerful expression as it has been largely drained of its power
               because it is used so often, "incendiary rhetoric," so on and so forth.

                       Also, I was thinking about -- the way I view that particular
               word from is in my experience in one of my roles at the time that I
               was a correspondent in Jerusalem at one point for The Times, and
               the word "incitement" is used there by the Israelis -- in my time by
               the Israelis about the Palestinians but also, to some degree, by the
               Palestinians about the Israelis to talk about a range of
               communications from, you know, to deliberate orders, invocations,
               summonses for people to carry out violent attacks to textbooks that
               are published that align important facts from the other side's national
               narrative or history, to tell outright lies about that history, to maps
               that misrepresent the politics of the region. And that's specifically
               where I was drawing that word from.

[Doc. 41-34, 8/16/17 Hr’g Tr. at 11:13-12:25]

       58.     Undisputed.

       59.     Undisputed, as part of the testimony cited in Paragraph 57, above.

       60.     Plaintiff OBJECTS and disputes this statement because Bennet’s self-serving

testimony about his beliefs lacks credibility and cannot be accepted as true. Palin, 940 F.3d at

812. Moreover, this statement omits portions of and mischaracterizes the quoted testimony to

improperly suggest Bennet used “incitement” to draw readers’ attention to the Scalise shooting.

Bennet’s re-write uses “incitement” in the context of Sarah Palin and the Loughner shooting [Vogt

Decl. Ex. 33, PL Depo Ex. 35 (America’s Lethal Politics (original version))], and Bennet concedes

that despite researching the issue of any incitement leading to the Scalise shooting, they “didn’t

find anything.” [Vogt Decl. Ex. 4, Bennet Depo 245:5-247:1]

       61.     Defendants’ summarization of Bennet’s referenced testimony is undisputed.

       62.     Defendants’ summarization of Bennet’s referenced testimony is undisputed.




                                                 20
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 22 of 95



       63.     Plaintiff OBJECTS to the relevance of this statement and article because Bennet

did not mention it when testifying about drafting the Editorial. [Doc. 41-34 at 11:13-12:25]

       64.     Disputed. The cited testimony does not support the statement that “[w]hile Bennet

revised the Editorial, Cohn, Eileen Lepping, and Nick Fox focused on fact checking the Editorial.”

Bennet testified Defendants did not fact check the Editorial until after Bennet completed his re-

write (“We--·you know, fact checked the version that was edited, not this [Williamson’s draft]

version.”). [Vogt Decl. Ex. 4, Bennet Depo 262:11-263:17] Cohn testified that after turning over

the Editorial to Bennet at around 5:00 p.m. she did not do anything on it again until she got it back

from Bennet. [Vogt Decl. Ex. 6, Cohn Depo 18:4-16] Moreover, Bennet was responsible for fact-

checking the portions of the Editorial he re-wrote. [Vogt Decl. Ex. 3, Williamson Depo 68:1-6]

       65.     Disputed. This statement mischaracterizes Cohn’s cited testimony and omits the

question asked (“Q.·Do you have any recollection of whether or not, on June 14 of 2017, you

conducted any research related to political rhetoric or political incitement in connection with the

"America's Lethal 24· ·Politics" editorial?”), as well as the beginning of Cohn’s answer to that

question, which states, “I really can't specifically recall. I mean, I know I got that I wasn't really

involved with that piece until very late in the day, so I really can't recall what kind of research I

was doing prior to that or in that small amount of time I had it.” [Vogt Decl. Ex. 6, Cohn Depo

73:20-74:7]

       66.     Disputed, and Plaintiff OBJECTS because this statement mischaracterizes the

evidence. Bennet sent Williamson an email at 7:22 p.m. that said only “I really reworked this one.

I hope you can see what I was trying to do. Please take a look. Thank you for the hard work today

and I’m sorry to do such a heavy edit.” [Vogt Decl. Ex. 100, PL Depo Ex. 172] The statement




                                                 21
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 23 of 95



“make sure the piece is correct” does not appear anywhere in this email. [Id.; Vogt Decl. Ex. 4,

Bennet Depo 266:11-22]

       67.     Disputed. Bennet’s self-serving testimony lacks credibility and cannot be accepted

as true. Palin, 940 F.3d at 812. Moreover, this statement is incomplete because it omits that

Williamson’s draft embodied the results of her research about the Loughner shooting. [Vogt Decl.

Ex. 4, Bennet Depo. 264:3-12]

       68.     Disputed.    Bennet’s self-serving testimony about his subjective beliefs lacks

credibility and cannot be accepted as true. Palin, 940 F.3d at 812. Moreover, Bennet was

responsible for fact-checking the portions of the Editorial he rewrote. [Vogt Decl. Ex. 3,

Williamson Depo 68:1-6] Also, Bennet already knew Williamson’s draft was the embodiment of

the research she conducted about the Loughner shooting, including the research Bennet

specifically requested concerning any link to incitement [Vogt Decl. Ex. 4, Bennet Depo 262:17-

263:17, 264:3-12], which was embodied in the paragraph Bennet rewrote – which Williamson

testified she originally wrote to reflect the true results of the research Bennet asked for:

               ·A I wrote my piece based on what I found, so I did not draw a
               link in what I wrote.

               Q· · ·Why not?

               A· · ·I talked about the overheated political climate.

               Q· · ·Why didn't you draw a link?

               A Because that's not my job.· I wrote -- I wrote my piece based
               on the research that I did, and what I wrote reflected that research.

               Q· · ·When you say that's not your job, what do you mean?

               A· · ·I did my job.· So I did the research, and I wrote the piece based
               on the research that I found.

               Q· · ·Based on the research that you found, did you think that you
               could say that there was a clear and direct link between the map



                                                  22
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 24 of 95



               circulated by Sarah Palin's political action committee and the
               Loughner shooting?

               A· · ·No.

[Vogt Decl. Ex. 3, Williamson Depo 142:3-143-24 (lines 143:5-24 quoted above)]

       69.     Plaintiff OBJECTS to and disputes this statement because Bennet’s self-serving

testimony about his subjective beliefs lacks credibility and cannot be accepted as true, Palin,

940 F.3d at 812, and Defendants failed and refused to produce Bennet’s browsing and search

history from June 14, 2017, which would have showed what Bennet clicked on and reviewed.

[Vogt Decl. Ex. 4, Bennet Depo. 293:21-294:4]

       70.     Disputed. Bennet knew the results of Williamson’s research, which showed no

link. (See Paragraph 68, above). Bennet’s self-serving testimony about his subjective beliefs lacks

credibility and cannot be accepted as true. Palin, 940 F.3d at 812.

       71.     Disputed for the reasons stated in Paragraph 52-54 and 69, above. Also, Bennet’s

self-serving testimony about his subjective beliefs lacks credibility and cannot be accepted as true.

Palin, 940 F.3d at 812. Moreover, the contention that Bennet did not have time to click on the

hyperlink and review the ABC article is false. Bennet made his first change to the operative

paragraph of Williamson’s draft at 6:39 p.m. and had re-written that paragraph and the following

one to include the defamatory statements about the “clear” and “direct” link between Plaintiff’s

“incitement” and Loughner by 6:58 p.m. [Vogt Decl. Ex. 210, PL Depo Ex 32(L) at pp. 55-57,

49-52]. As noted in the byline of the ABC Article [Vogt Decl. Ex. 32, PL Depo Ex. 34], it would

at most only have taken 4 minutes to read that entire article.

       72.     Undisputed.

                                   Publication of the Editorial

       73.     Undisputed.



                                                 23
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 25 of 95



       74.     Undisputed, although an incomplete summary of all Plaintiff’s operative

allegations.

       75.     Undisputed that the published version of the Editorial contains the hyperlink.

Disputed that Bennet did not click on the hyperlink and has no memory of having seen the article;

for the reasons stated in Paragraph 71, above, and because Bennet’s self-serving testimony about

his subjective beliefs lacks credibility and cannot be accepted as true. Palin, 940 F.3d at 812.

       76.     Undisputed.

       77.     Disputed. The Times published “news reports” about the Scalise shooting soon

after it occurred and throughout the day on June 14, 2017. [Vogt Decl. Ex. 108, “What Happened

at the Shooting…,” NYT, June 14, 2017 @ 3:15 p.m.] Also, this statement cites to Ex. 6 of the

FAC, but that Exhibit does not support this statement.

       78.     Disputed.     Bennet’s self-serving testimony about his subjective beliefs lacks

credibility and cannot be accepted as true. Palin, 940 F.3d at 812. Moreover, Defendants should

be precluded from arguing about what Bennet clicked or reviewed because they failed and refused

to produce his browsing and search history from June 14, 2017. [Vogt Decl. Ex. 4, Bennet Depo.

293:21-294:4] Also, Bennet testified that despite specifically asking for research concerning

whether there was any incitement leading to the Scalise shooting, they “didn’t find anything”—

which means he must have been aware of news stories about the Scalise shooting. [Id., Bennet

Depo 245:5-247:1]

                     Criticism of the Editorial and The Times’ Response

       79.     Undisputed, except as to the use of the word “some.” Bennet stated Defendants

were “taking a lot of criticism for saying that the attack on Giffords was in any way connected to

incitement…” [Vogt Decl. Ex. 37, PL Depo Ex. 37 (emphasis added)] Numerous readers and




                                                24
          Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 26 of 95



journalists commented. [See Paragraph 364, below; see also Vogt Decl. Ex. 70, PL Depo Ex. 96

(Comments on Editorial)]

          80.   Disputed. Douthat told Bennet in his email the night of June 14, 2017 that “[t]here

was not, and continues to be so far as I can tell, no evidence that Jared Lee Loughner was incited

by Sarah Palin or anyone else…], and made no mention in this email about readers questioning

the Editorial. [Vogt Decl. Ex. 41, PL Depo Ex. 39] Douthat’s first mention of other comments on

the Editorial was the following morning, when Douthat sent Bennet links to two tweets from left-

leaning journalists. [Vogt Decl. Ex. 40-42, PL Depo Ex. 38; 38(A); 38(B); Vogt Decl. Ex. 8,

Douthat Depo. 95:16-98:11]

          81.   Undisputed that the contents of the cited email string between Douthat and Bennet

[Sullivan Decl. Ex. 21] speak for themselves. Also undisputed that Bennet responded to Douthat’s

statement that there was “no evidence that Jared Lee Loughner was incited by Sarah Palin or

anyone else” over 30 minutes later by saying he would “look into this tomorrow.” [Sullivan Decl.

Ex. 21]

          82.   Undisputed.

          83.   Plaintiff OBJECTS to and disputes this statement because it is false and

misleading, and mischaracterizes the testimony of several witnesses. First, Bennet wrote the

defamatory portions of the Editorial—not Williamson or Cohn—specifically including the rewrite

of the paragraph Williamson drafted embodying the results of her research showing no direct link

between incitement and Loughner’s shooting. The testimony of Williamson Defendants partially

quote related to her original draft of the Editorial NOT the final version Bennet re-wrote. [Vogt

Decl. Ex. 3, Williamson Depo 232:2-234:10] The partially quoted testimony of Cohn had nothing

to do with Bennet’s drafting of the defamatory language at issue. The quoted portion of Cohn’s




                                                25
          Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 27 of 95



testimony is taken out of context to make it appear as if she was talking about the use of the word

“incitement” in the final version of the Editorial when, in reality, Cohn’s testimony about the word

“incitement” was in reference to the question she added into Williamson’s first draft of the

Editorial ("Do we know of any elected officials on the Left who have incited violence?· Or just

unaffiliated people online or comedians, most are pro-gun control…”). [Vogt Decl. Ex. 6, Cohn

Depo 92:4-22]. The entirety of Cohn’s testimony about her thoughts at that time is that she did

not believe the map circulated by Sarah Palin’s PAC incited Loughner to commit his shooting in

2011 because “incitement,” Cohn said, “sounds very direct, that it—that the map led him to commit

the shooting.” [Id., Cohn Depo 96:15-97:7] Bennet’s testimony about his “intent” when he wrote

the defamatory passages at issue lacks credibility and cannot be accepted as true. Palin, 940 F.3d

at 812.

          84.   Disputed. Bennet’s testimony about his subjective beliefs or intent lacks credibility

and cannot be accepted as true. Palin, 940 F.3d at 812. Moreover, Bennet did not create an

“inference” for readers that there was a causal link—he stated unequivocally that the map was

“incitement” and was clearly and directly linked to Loughner’s shooting [Vogt Decl. Ex. 35, PL

Depo Ex. 35 (Original Editorial)]. Even those within The Times knew this language conveyed a

causal link. Cohn understood “incitement” to be “very direct” and mean “that it—that the map led

him to commit the shooting” [Vogt Decl. Ex. 6, Cohn Depo 96:15-97:7], and Douthat immediately

understood Bennet’s use of “incitement” to draw a causal connection between Palin’s map and

Loughner’s shooting (see Vogt Decl. Ex. 43, PL Depo Ex. 39)]

          85.   Disputed. Bennet’s testimony about his subjective beliefs or intent lacks credibility

and cannot be accepted as true. Palin, 940 F.3d at 812. Moreover, Bennet used “incitement,”

which he knew was a very “strong word” that meant “deliberate orders, invocations, summonses




                                                 26
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 28 of 95



for people to carry out violent attacks…[Doc. 41-34, 8/16/17 Hr’g. Trans. 11:13-12:25] and was

“a call to violence.” [Vogt Decl. Ex. 4, Bennet Depo 114:10-15]

       86.     Disputed.   Bennet’s self-serving testimony about his subjective beliefs lacks

credibility and cannot be accepted as true. Palin, 940 F.3d at 812.

       87.     Disputed. Bennet’s testimony about his subjective beliefs or intent lacks credibility

and cannot be accepted as true. Palin, 940 F.3d at 812.

       88.     Disputed. Bennet’s testimony about his subjective beliefs lacks credibility and

cannot be accepted as true. Palin, 940 F.3d at 812. Moreover, Bennet used “incitement,” which

he considered a very “strong word” that he knew meant “deliberate orders, invocations,

summonses for people to carry out violent attacks…” (Doc. 41-34, 8/16/17 Hr’g. Trans. 11:13-

12:25) and “a call to violence.” (Bennet Depo 114:10-15) The evidence also refutes that Bennet

was truly “concerned,” because his response on the night of June 14, 2017 when learning from

Douthat that the Editorial was false was to respond that he would “look into this tomorrow.” (PL

Depo Ex. 380 Moreover, Bennet did not create an “inference” for readers that there was a causal

link—he stated unequivocally that there is a “clear” and “direct” link between incitement by the

map and Loughner’s shooting (PL Depo Ex. 35), language which even those within The Times

knew meant the map caused Loughner to shoot (see Cohn Depo 96:15-97:7; see also PL Depo

Ex. 39).

       89.     Disputed. Bennet’s self-serving testimony about his subjective beliefs or intent

lacks credibility and cannot be accepted as true. Palin, 940 F.3d at 812. Moreover, although

Bennet made this conclusory statement, he cites no facts to support his supposed belief, and

therefore lacks a factual predicate to establish the requisite foundation to admit his testimony.

Defendants do not cite a single example of anyone interpreting the defamatory statements




                                                27
          Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 29 of 95



consistent with Bennet. Moreover, Bennet used “incitement,” which he considered a very “strong

word” that he knew meant “deliberate orders, invocations, summonses for people to carry out

violent attacks” (8/16/17 Hr’g. Trans. 11:13-12:25) and “a call to violence” (Bennet Depo 114:10-

15). Bennet did not create an “inference” for readers that there was a causal link—he stated

unequivocally that there is a “clear” and “direct” link between incitement by the map and

Loughner’s shooting (PL Depo Ex. 35), language which even those within The Times knew meant

the map caused Loughner to shoot. (Cohn understood “incitement” to be “very direct” and mean

“that it—that the map led him to commit the shooting” [Vogt Decl. Ex. 6, Cohn Depo 96:15-97:7]

and Douthat immediately understood Bennet’s use of “incitement” to draw a causal connection

between Palin’s map and Loughner’s shooting [Vogt Decl. Ex. 43, PL Depo Ex. 39)] Also, Bennet

knew the difference between incitement and rhetoric, as demonstrated by the changes made to the

correction. (See Paragraph 107 and 109, below).

          90.   Disputed. Bennet’s testimony about his subjective “aim in the Editorial” lacks

credibility and cannot be accepted as true. Palin, 940 F.3d at 812. Bennet’s true “aim” is apparent

from, among other things, the communications and events leading up to and surrounding his

rewrite of Williamson’s draft—such Bennet’s injection of the “incitement” narrative into what was

originally intended to be a “gun control” piece (see Paragraphs 22-23, above) and insistence on re-

writing it to ensure what he “wanted” to accomplish (see Paragraph 47, above) even though he

already knew there was no evidence of incitement associated with the Scalise shooting (see

Paragraph 31, above) and that the results of Williamson’s research embodied in her draft did not

make any link between political incitement and Loughner’s shooting (see Paragraphs 41 and 67,

above).




                                                28
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 30 of 95



       91.     Disputed. Bennet’s testimony about his subjective “worries” lacks credibility and

cannot be accepted as true. Palin, 940 F.3d at 812. Moreover, this contention is disproven by the

fact that Bennet never called out liberals or democrats for incitement. [Vogt Decl. Ex. 4, Bennet

Depo. 101:10-102:3]

       92.     Disputed. Bennet’s testimony about his subjective beliefs lacks credibility and

cannot be accepted as true. Palin, 940 F.3d at 812. In support, see Paragraph 91, above. Moreover,

if Bennet was supposedly trying to address “rhetoric,” Williamson’s Draft already did that.

       93.     Disputed. Bennet’s testimony about his subjective beliefs lacks credibility and

cannot be accepted as true. Palin, 940 F.3d at 812. In support, see Paragraph 91, above.

       94.     Undisputed that Bennet had actual knowledge and testified there was no link

between incitement and the Scalise shooting, and therefore no “pattern” of incitement to support

his narrative. [Vogt Decl. Ex. 4, Bennet Depo. 246:14-247:2; Vogt Decl. Ex. 25, PL Depo. Ex. 25,

PL Depo. Ex. 20] In fact, Bennet was not aware of any example of what he considers to be

“incitement” on the Left and had never called out the Left for “incitement.” [Vogt Decl. Ex. 4,

Bennet Depo 101:10-102:3]

       95.     The language of the Editorial speaks for itself and is undisputed, but, as set forth in

Paragraph 94, above, the entire premises of Bennet’s supposed thesis, like the Palin incitement

claim, was debunked.

       96.     Disputed. Williamson wrote referenced passage about crosshairs being placed over

lawmakers, not Bennet. [Vogt Decl. Ex. 31, PL Depo Ex. 33; Vogt Decl. Ex. 3, Williamson Depo

232:24-234:10, 269:11-270:16]

       97.     Disputed. This statement is false. Williamson’s partially quoted testimony was

about her draft, not the final Editorial. [Vogt Decl. Ex. 3, Williamson Depo 232:2-234:10; 270:2-




                                                 29
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 31 of 95



16] As set forth in Paragraph 41 and 67, above, Bennet re-wrote this portion of Williamson’s draft

even though it embodied the results of her research on the Loughner shooting.

       98.     Plaintiff objects to and disputes this statement because it is false and

mischaracterizes the referenced testimony. Cohn was not testifying about the use of the word

“incitement” in the Editorial—she was testifying about her use of “incitement” in the question she

posed in Williamson’s original draft of the Editorial. [Vogt Decl. Ex. 6, Cohn Depo. 91:15-96:25;

Sullivan Decl. Ex. 18]

       99.     Undisputed. However, the entirety of the text messages should be included. (See

Paragraph 362, below).

       100.    Undisputed.

       101.    Undisputed.

       102.    Undisputed.

       103.    Disputed. Bennet’s testimony about his subjective beliefs lacks credibility and

cannot be accepted as true. Palin, 940 F.3d at 812. Bennet was covering for himself – and his e-

mail asking Williamson and Lepping to research “what the truth is here” raises even more doubts

about his credibility because, based on Bennet’s “honest mistake” excuse, there was no need to

ask for this research, and doing it was inconsistent with Bennet’s claim this was an error in syntax.

                                The Times Revises the Editorial

       104.    Disputed. As set forth above, the Editorial Board already knew there was no direct

connection between Plain’s map and Loughner’s shooting – they said there is a “direct” and “clear”

link. (See Paragraphs 42 and 68, above).

       105.    Disputed. The referenced passages of the Editorial did not “suggest” a direct

connection. (See Paragraphs 84-85, above).




                                                 30
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 32 of 95



       106.    Undisputed.

       107.    Undisputed.

       108.    Disputed. As described above, and alleged by Plaintiff, the entire premise of the

Bennet’s narrative in the Editorial mentioning Palin was mentioned was bogus – there was no

“pattern” and therefore no reason to mention Palin. (See Paragraphs 94-95, above). Nonetheless,

Bennet insisted on keeping that section and Palin in the “Lethal Politics” Editorial, even though

Board member Jesse Wegman (like Douthat) told Bennet that doing so was nothing more than

political scorekeeping. [Vogt Decl. Ex. 43, PL Depo. Ex. 39 (Douthat email); Vogt Decl. Ex. 63,

PL Depo. Ex. 81 (Wegman email re. “sneaking the link in.”)].

       109.    Undisputed.

       110.    Undisputed, except to note the print edition corrections does not mention Palin or

the name of the Editorial.

       111.    Undisputed, except to note no such tweets were sent out following the second

correction (see Paragraph 109, above) to the Editorial.

                             Allegations Regarding Actual Malice

       112.    Disputed. Bennet was Editor of “The Atlantic magazine and The Atlantic’s

website.” [Vogt Decl. Ex. 4, Bennet Depo 41:12-25 (emphasis added)]

       113.    Disputed to the extent this statement mischaracterizes and incorrectly summarizes

the allegations in paragraphs 42 and 54-59 of the FAC, which speak for themselves. Moreover,

Bennet conceded at his deposition that while Editor-in-Chief “regularly read” The Atlantic in 2011

and “must have read at least several” of articles about the Loughner Shooting published on The

Atlantic’s website [Vogt Decl. Ex. 69, PL Depo. Ex. 122; Vogt Decl. Ex. 4, PL Depo Ex 22;

Bennet Depo 122:6-22]. Bennet testified he “must have read at least several” of these Loughner




                                                31
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 33 of 95



articles because he “was a regular reader of The Atlantic’s website both because [he] was interested

in it as a reader and because [he] would try to keep [his] eye on it for purposes of commenting to

our editor about what [he] liked and didn’t like.” [Vogt Decl. Ex. 4, Bennet Depo 122:23-123:7]

In fact, Bennet described himself as “consuming [The Atlantic’s] site.” [Id., Bennet Depo 123:7-

9]

       114.    Disputed. The Dish was “integrated” into The Atlantic’s website –it was “digitally

present[ed] as part of the Atlantic.com [and] …its audience would be credited -- as part of The

Atlantic's network of sites”—and The Atlantic “took responsibility for the production, meaning,

the digital production of the site… mean[ing] maintaining the links, maintaining the archive, and

so forth, and at the same time had the ability to sell advertising on the business side against the

content that -- and the page views that [The Dish] was producing. [Vogt Decl. Ex. 4, Bennet Depo

49:3-25]

       115.    Undisputed.

       116.    Undisputed.

       117.    Disputed. (See Paragraphs 112-114, above).

       118.    Disputed. As set forth in Paragraphs 113 and 114, above, and shown through the

URL for “An Assassination” [Sullivan Decl. Ex. 42 at p. 1]—the post appeared on The Atlantic’s

website, of which Bennet was the Editor, and for which he was responsible.

       119.    Undisputed as to first sentence.      Disputed as to second sentence.      Bennet’s

testimony about what he recalls reading lacks credibility and cannot be accepted as true. Palin,

940 F.3d at 812. Moreover, Bennet conceded at his deposition that he “regularly read” The Dish

[Vogt Decl. Ex. 4, Bennet Depo. 54:5-9] and The Atlantic website in 2011 and “must have read at

least several” of articles about the Loughner Shooting published on The Atlantic’s website (see




                                                32
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 34 of 95



Paragraph 113, above). Moreover, as set forth in Paragraph 121, below, Bennet recalls Sullivan

writing posts about Palin and spoke to Andrew Sullivan about the Loughner shooting.

       120.   Disputed. As set forth in paragraphs 112-114, above, and shown through the URL

for “An Assassination Attempt in Arizona: Live-Blogging,”” [Sullivan Decl. Ex. 55 at p. 1]—

Sullivan’s live blog appeared on The Atlantic’s website, of which Bennet was the Editor and for

which he was responsible.

       121.   Undisputed as to first sentence.      Disputed as to second sentence.    Bennet’s

testimony about what he recalls reading lacks credibility and cannot be accepted as true. Palin,

940 F.3d at 812. Moreover, Bennet conceded at his deposition that he “regularly read” The Dish

[Vogt Decl. Ex. 4, Bennet Depo. 54:5-9] and The Atlantic website in 2011 and “must have read at

least several” of articles about the Loughner Shooting published on The Atlantic’s website (see

Paragraph 113, above), and recalls Sullivan posting about Palin and even spoke to Sullivan about

the Loughner shooting (see Paragraph 119, above).

       122.   Disputed. As set forth in paragraphs 112-114, above, and shown through the URL

for “Caldwell’s Unfairness” [Sullivan Decl. Ex. 43 at p. 1]—this post appeared on The Atlantic’s

website, of which Bennet was the Editor and for which he was responsible.

       123.   Undisputed.

       124.   Disputed. Bennet’s testimony about what he recalls reading lacks credibility and

cannot be accepted as true. Palin, 940 F.3d at 812. In support, see Paragraph 119, above.

       125.   Disputed. As set forth in paragraphs 112-114, above, and shown through the URL

for “The More We Know” [Sullivan Decl. Ex. 56 at p. 1]—this post appeared on The Atlantic’s

website, of which Bennet was the Editor and for which he was responsible.

       126.   Undisputed.




                                              33
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 35 of 95



       127.    Disputed. Bennet’s testimony about what he recalls reading lacks credibility and

cannot be accepted as true. Palin, 940 F.3d at 812. In support, see Paragraph 119, above.

       128.    Undisputed, except that The Wire, like The Dish, was integrated into The Atlantic’s

Website. [See URLs on Sullivan Decl. Exs. 30, 52, 53, 54.]

       129.    Disputed. As set forth in paragraphs 112-113, and shown through the URL for

“Ten Days That Defined 2011” [Sullivan Decl. Ex. 30 at p. 1]—this post appeared on The

Atlantic’s website, of which Bennet was the Editor and for which he was responsible. Also, during

his deposition, Bennet testified “it’s possible” he read this piece. [Vogt Decl. Ex. 4, Bennet Depo

127:13-128:8; Vogt Decl. Ex. 88, PL Depo Ex. 153]

       130.    Disputed. As set forth in paragraphs 112-113, and shown through the URL for

“Was Shooting of Rep. Gabrielle Giffords Political” [Sullivan Decl. Ex. 52 at p. 1]—this post

appeared on The Atlantic’s website, of which Bennet was the Editor and for which he was

responsible. Also, this post was among those listed in PL Depo. Ex. 122 Bennet testified he “must

have read.” (Bennet Depo. 122:6-22)

       131.    Disputed. As set forth in paragraphs 112-113, and shown through the URL for

“Did Sarah Palin’s Target Map Play Role in Giffords Shooting” [Sullivan Decl. Ex. 53 at p. 1]—

this post appeared on The Atlantic’s website, of which Bennet was the Editor and for which he was

responsible. Also, this post was among those listed in PL Depo. Ex. 122 Bennet testified he “must

have read.” (Bennet Depo. 122:6-22)

       132.    Disputed. As set forth in paragraphs 112-113, and shown through the URL for

“What We Know About Jared Lee Loughner” [Sullivan Decl. Ex. 54 at p. 1]—this post appeared

on The Atlantic’s website, of which Bennet was the Editor and for which he was responsible. Also,




                                                34
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 36 of 95



this post was among those listed in PL Depo. Ex. 122 Bennet testified he “must have read.”

(Bennet Depo. 122:6-22)

       133.    Disputed. Bennet’s testimony about what he recalls reading lacks credibility and

cannot be accepted as true. Palin v, 940 F.3d at 812. Moreover, Bennet conceded at his deposition

that he “regularly read” The Atlantic website in 2011 and “must have read at least several” of

articles about the Loughner Shooting published on The Atlantic’s website [Vogt Decl. Ex. 69, PL

Depo Ex 122; Vogt Decl. Ex. 4, Bennet Depo 122:6-22]. Bennet testified he “must have read at

least several” of these Loughner articles, that was because he “was a regular reader of The

Atlantic’s website both because [he] was interested in it as a reader and because [he] would try to

keep [his] eye on it for purposes of commenting to our editor about what [he] liked and didn’t

like.” [Id., Bennet Depo 122:23-123:7] In fact, Bennet described himself as “consuming [The

Atlantic’s] site.” [Id., Bennet Depo 123:7-9] The Atlantic wire posts about the Loughner shooting

are listed in PL Depo. Ex. 122 at pp. 1, 5, among numerous other articles and posts debunking the

Palin/Loughner link.

       134.    Undisputed except that National Journal, like The Dish, was integrated into The

Atlantic’s Website. [See URL on Sullivan Decl. Ex. 57 at p. 1; see also PL Depo. Ex. 122 at p. 5

(“Stop the Blame Game” with Atlantic URL).]

       135.    Disputed. As shown through the URL for “Stop The Blame Game” [Sullivan Decl.

Ex. 57 at p. 1; PL Depo. Ex. 122 at p. 5]—this post appeared on The Atlantic’s website, of which

Bennet was the Editor for which he was responsible.

       136.    Disputed. Bennet’s testimony about what he recalls reading lacks credibility and

cannot be accepted as true. Palin, 940 F.3d at 812. Moreover, Bennet conceded at his deposition

that he “regularly read” The Atlantic website in 2011 and “must have read at least several” of




                                                35
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 37 of 95



articles about the Loughner Shooting published on The Atlantic’s website (PL Depo Ex 122;

Bennet Depo 122:6-22]. Bennet testified he “must have read at least several” of these Loughner

articles because he “was a regular reader of The Atlantic’s website both because [he] was interested

in it as a reader and because [he] would try to keep [his] eye on it for purposes of commenting to

our editor about what [he] liked and didn’t like.” (Bennet Depo 122:23-123:7) In fact, Bennet

described himself as “consuming [The Atlantic’s] site.” (Bennet Depo 123:7-9) “Stop the Blame

Game” is among the articles on PL Depo. Ex. 122 at p. 5 Bennet testified he must have read.

       137.    Undisputed.

       138.    Undisputed.

       139.    Disputed.     Plaintiff OBJECTS to this statement concerning Bennet’s,

Williamson’s, and Cohn’s recollection of editing, drafting, and reading prices from The Times

because although they turned over their search and browsing history from June 14, 2017 to counsel

for The Times, The Times failed and refused to produce that documentation in response to

discovery requests served by Plaintiff, and The Times refused to produce documents Plaintiff

requested concerning who edited, drafted, and researched the pieces Defendants cite in this

statement. [Bennet Depo. 293:21-294:4; Cohn Depo. 78:21-79:25; Williamson Depo. 127:1-

130:13] Moreover, Bennet’s testimony about what he recalls reading lacks credibility and cannot

be accepted as true. Palin, 940 F.3d at 812. As set forth in paragraphs 112-136, above, Bennet

likely read The Atlantic articles about the Loughner shooting. Bennet also testified he regularly

read The Times. (Bennet Depo. 104:25-105:18) Williamson testified she recalled the results of

the research Bennet asked her to conduct concerning the Loughner shooting, based on which she

knew she could not say there was a clear and direct link between the map circulated by Sarah

Palin’s political action committee and the Loughner shooting (Williamson Depo 143:2-24).




                                                36
         Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 38 of 95



         140.   Plaintiff OBJECTS and Defendants should be precluded from arguing about what

Bennet recalls or reviewed because they refused to produce his browsing and search history from

June 14, 2017. [Bennet Depo. 104:25-105:18] Also, Bennet’s testimony about what he recalls

reading lacks credibility and cannot be accepted as true. Palin, 940 F.3d at 812. Moreover, Bennet

conceded at his deposition that he “regularly read” The Atlantic in 2011 and “must have read at

least several” of articles about the Loughner Shooting published on The Atlantic’s website because

he “was a regular reader of The Atlantic’s website both because [he] was interested in it as a reader

and because [he] would try to keep [his] eye on it for purposes of commenting to our editor about

what [he] liked and didn’t like,” and Bennet described himself as “consuming [The Atlantic’s]

site.”   (See Paragraphs 112-136, above.)       Also, Bennet knew Williamson’s draft was the

embodiment of the research she conducted about the Loughner shooting, including the research

Bennet specifically requested concerning any link to incitement (Bennet Depo 262:17-263:17).

         141.   Undisputed, however the referenced allegations speak for themselves.

         142.   Disputed. Bennet’s testimony about what he recalls reading lacks credibility and

cannot be accepted as true. Palin, 940 F.3d at 812. Moreover, with respect to the threat on his

brother’s office, Bennet testified that he did, in fact, recall a threat on his brother’s office: “I

remember an arrest was made -- I mean, I remember a threat. I remember this incident. I just didn't

remember when it took place.” [Doc. No. 41-34, 8/16/17 Hr’g. Trans. 69:10-18] This is not

surprising because Bennet conceded such threats are a “big deal.” [Vogt Decl. Ex. 4, Bennet Depo

145:16-146:14]

         143.   Disputed. Bennet’s testimony about what he recalls reading lacks credibility and

cannot be accepted as true. Palin, 940 F.3d at 812. Moreover, it is highly suspect that Bennet

would not recall his brother giving a speech during the filibuster immediately after the Pulse




                                                 37
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 39 of 95



Nightclub shooting, when his Editorial Board wrote about the filibuster and the Pulse shooting,

and gun control was one of Bennet’s hot button issues. [Vogt Decl. Ex. 4, Bennet Depo 163:20-

23, 164:4-165:16; Vogt Decl. Ex. 162, PL Depo Ex. 286]

       144.    Disputed. Bennet’s testimony about what he recalls reading lacks credibility and

cannot be accepted as true. Palin, 940 F.3d at 812. Moreover, when asked, “You are saying you

didn't know when you wrote the editorial that Sarah Palin had endorsed your brother's opponent?”

Bennet conceded “If I had known that, I didn't remember it. That's all I'm saying. It doesn't surprise

me, certainly.” [Doc. No. 41-34, 8/16/17 Hr’g Trans. 71:6-10]

       145.    Disputed. Bennet’s testimony about what he recalls reading lacks credibility and

cannot be accepted as true. Palin, 940 F.3d at 812.

       146.    Disputed. Bennet’s testimony about what he recalls reading lacks credibility and

cannot be accepted as true. Palin, 940 F.3d at 812.

       147.    Undisputed Bennet was “very concerned [about] the epidemic of gun violence.”

Cohn’s referenced testimony about a “big focus” is irrelevant because Bennet himself testified

issues involving gun control were “important to [him] personally. [Vogt Decl. Ex. 4, Bennet Depo

165:5-7]

       148.    Undisputed.

       149.    Undisputed.

       150.    Disputed. Bennet testified he could not “remember” editing his brothers’ speeches

on gun control. [Vogt Decl. Ex. 4, Bennet Depo 62:25-63:6] Moreover, his testimony about his

involvement with his brother’s speeches on gun control lacks credibility and cannot be accepted

as true. Palin, 940 F.3d at 812. Bennet also admitted to being directly involved in his brother’s

political career [Id., Bennet Depo 63:7-16]




                                                 38
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 40 of 95



       151.    Undisputed.

       152.    Undisputed.

       153.    Disputed for the reasons more fully explained in Paragraphs 251-262, below.

       154.    Disputed. Defendants’ statement is incorrect and incomplete, as shown by Palin’s

full testimony on pages 194-196 of her deposition. [Vogt Decl. Ex. 9]

       155.    Disputed. Defendants’ statement is incorrect and incomplete, as shown by Palin’s

full testimony on pages 198-201 of her deposition. [Vogt Decl. Ex. 9]

              PLAINTIFF’S COUNTERSTATEMENT OF MATERIAL FACTS

                                            The Times

       156.    The New York Times is regarded as the “Paper of              Record,” reflecting the

considerable weight and influence attributed to the “voice” of The Times. [Vogt Decl. Ex. 166

(NYT Innovation Report) at p. 22; see also Vogt Decl. Ex. 182, 183]

       157.    The Times publishes one of the oldest and most widely circulated print papers in

the United States. [Vogt Decl. Ex. 159 (NYT 2019 Annual Report) at p. 6]

       158.    Over the past decade, The Times has been transitioning to a subscription-first,

mobile-first content provider primarily dependent on digital subscriptions and digital advertising

to generate revenue. [Id. at pp. 2, 6-7; Vogt Decl. Ex. 166 at pp. 82-84]

       159.    In its 2014 Innovation Report, The Times recognized it had fallen behind in a

“critical area” in the digital age: “the art and science of getting our journalism to readers.” [Vogt

Decl. Ex. 166, p. 4]

       160.    The Times also acknowledged ‘[t]he realities of a cluttered Internet and distracted

mobile world require extra effort to get our journalism to readers.” [Id at p.7]




                                                 39
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 41 of 95



       161.    The Times was under attack by news “startups” trying to “disrupt” its industry using

new technology to offer cheaper and inferior alternatives, such as Huffington Post, Vox, Business

Insider, Buzzfeed, Politico, and Twitter. [Id. at p. 17]

       162.    To compete in this challenging digital landscape, The Times shifted its focus from

journalism to “audience development” through strategies such as promotion and distribution

through social media and mobile platforms, tagging, search engine optimization, and similar

methods of engaging readers. [Id. at pp. 24, 26] During that process, The Times integrated its

journalism with its “business side.” [Id. at pp. 60-61]

       163.    The Times also decided to be more “aggressive” in promoting itself and

implementing its competitors’ standard practices for maximizing traffic. [Id. at p. 95]

       164.    During its digital-transition, The Times began developing artificial intelligence-

based tools that helped them determine what content to publish and promote on social media and

summarized what The Times audience was reading so it could target certain topics and connect

topics with readers. [Vogt Decl. Ex. 168]

       165.    Among these tools, The Times developed “Project Feels,” an artificial intelligence

model that predicts readers’ emotional response to content The Times publishes [Vogt Decl.

Ex. 169; Vogt Decl. Ex. 5; Stile Depo 46:22-47:6], and “ReaderScope,” an AI-driven data insights

tool that summarizes what The Times’ audience is reading and uses that data to visualize interest

in certain topics. [Id. ; Vogt Decl. Ex. 5, Stile Depo 44:20-45:16]

       166.    The Times data strategy team also built “Blossom Bot,” a digital tool that predicts

how articles and posts will perform on social media and suggests which stories should be promoted

by drawing from enormous stores of data including information on story content and performance

metrics on social media. [Vogt Decl. Ex. 15, PL Depo Ex. 272; Stile Depo 88:15-17]




                                                 40
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 42 of 95



       167.    The Times also developed an in-house data analytics dashboard, “Stela,” a tool that

pulls in data from multiple sources and presents it in one place (a dashboard or “view”), with

simplified visuals and non-jargony categories catered towards journalists to help reporters and

editors get feedback on the things they are being asked to do online, such as tweaking headlines

and promoting stories on social media. [Vogt Decl. Ex. 165, PL Depo Ex. 293 at pp. 1-3; Vogt

Decl. Ex. 5, Stile Depo 27:20-28:17, 29:22-30:12]

       168.    Stela pulls in data from The Times’ desktop and mobile websites, as well as all of

The Times’ mobile apps, as well as third-party data sources like Google analytics and Chartbeat,

to provide data on specific articles, such as pageviews, referrals, top comments from social media,

information on what social posts are performing the best, and the “conversation” surrounding a

story. [Vogt Decl. Ex. 165, PL Depo Ex. 293 at p. 4; Vogt Decl. Ex. 5, Stile Depo 31:14-43:18]

       169.    The Times uses these tools for content strategy—deciding which topics to write

about and promote on social media. [Vogt Decl. Ex. 169]

       170.    The Times actively promotes content in several ways, such as on its social media

accounts (i.e. Facebook and Twitter), homepage, through news alerts and newsletters, and similar

strategies. [Vogt Decl. Ex. 159 at pp. 46-49]

       171.    As The Times was transitioning from a traditional print publication to primarily a

digital platform, it also eliminated its Public Editor position—which was responsible for holding

The Times accountable for its journalism ethics and standards—and replaced it with a “Reader

Center,” described as “faux-accountability” system. [Vogt Decl. Ex. 153 (“The Public Editor

Signs Off”); Vogt Decl. Ex. 154, (“Reader Center Already Proving a Step Backward”); Vogt Decl.

Ex. 171, Ingber Depo Ex. D; Vogt Decl. Ex. 155]




                                                41
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 43 of 95



                                     The Editorial Board

       172.   The Editorial Board represents the “loud and far-reaching voice” of The Times.

[Vogt Decl. Ex. 11; PL Depo. Ex. 1 at p. 4]

       173.   In 2017, The Times’ Editorial Board was comprised of 16 experienced journalists

with varying focuses of expertise, led by its editor, James Bennet (“Bennet”). [FAC ¶¶ 33-34]

       174.   In June 2017, the Editorial Board members and Opinion staff included, among

others, the following individuals who worked on “America’s Lethal Politics”:

              a.      Bennet: the editorial page editor of The New York Times,
                      in charge of the Opinion department. [Vogt Decl. Ex. 209 at
                      p.1]

              b.      Robert B. Semple Jr. (“Semple”): Editorial Board Member
                      who served as an Associate Editor and senior statesman of
                      the Editorial department, who “had worked at The Times for
                      50·years-ish, if not more [and]… at that point, he was
                      technically an editor of the -- for the page, but he read and
                      shaped the language in a lot of our editorials with Linda
                      [Cohn] and Nick [Fox], I guess, at that point.” Semple since
                      retired from The Times. [Id. pp. 1-2; Vogt Decl. Ex. 7, Lett
                      Depo 43:5-12, 77:4-13; Vogt Decl. Ex. 6, Cohn Depo 14:19-
                      24];

              c.      Linda Cohn (“Cohn”): Editorial Board Member who served
                      “as an editor at the Editorial page since 1988, beating the
                      arrival of the Internet by years [who] worked with Op-Ed
                      columnists, most recently Paul Krugman and Ross Douthat.
                      She retired in November 2017. [Vogt Decl. Ex. 209, p. 2;
                      Vogt Decl. Ex. 6, Cohn Depo 12:10-14:9, 11:20-12:2];

              d.      Nick Fox (“Fox”): Editorial Board Member who served as
                      an Editor at the Editorial page and had worked for The Times
                      since 1995. [Vogt Decl. Ex. 209, p. 2; Lett Depo 43:5-12];

              e.      Jesse Wegman: Editorial Board Member who joined the
                      board in 2013 and who’s expertise included The Supreme
                      Court and Legal Affairs. [Vogt Decl. Ex. 209, p. 4];

              f.      Elizabeth Williamson (“Williamson”): Editorial Board
                      Member who joined the board in 2015 and focused on
                      National Politics and Congress [Vogt Decl. Ex. 209, p. 5]


                                               42
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 44 of 95



                        Before joining The Times, Williamson worked as a reporter
                        for the Wall Street Journal’s Washington D.C. special
                        projects team, writing features about national politics and the
                        culture of Washington. [Id.]

               g.       Eileen Lepping (“Lepping”): Researcher for Editorial Board
                        since 2007, who served as the “main” fact-checker in 2017.
                        [Vogt Decl. Ex. 2, Lepping Depo 18:18-20:15; Vogt Decl.
                        Ex. 7, Lett Depo 28:13-19]

               h.       Phoebe Lett (“Lett”): Editorial Board research,
                        administrative, and editorial assistant who performed
                        various administrative tasks and helped fact-check pieces.
                        [Vogt Decl. Ex. 7, Lett Depo 23:17-25:10, 27:4-28:4; Vogt
                        Decl. Ex. 172, Lett Depo Ex. A; Vogt Decl. Ex. 6, Cohn
                        Depo 16:5-7]

       175.    Cohn, Lepping, Lett, Bennet, and Fox “were all on the team that took the writing

and edited it, fact checked it, had it copy edited, and ready to be published.” [Vogt Decl. Ex. 7,

Lett Depo 76:19-77:3]

                          The Times Professed Journalistic Standards

       176.    The Times admittedly holds itself to a higher standard of care with respect to

seeking and publishing the truth. [Vogt Decl. Ex. 159, PL Depo Ex. 280 at p. 1 (“Our mission

[is] to seek the truth…”)]

       177.    “The central mission of The New York Times is to help people understand the

world by providing them with trustworthy, deeply reported, independent and timely news and

information.” [Id. at p. 2]

       178.    The Times holds itself to “the highest standards of journalistic ethics.” [Vogt Decl.

Ex. 12, PL Depo Ex. 2 at p. 2]

       179.    The Times’ adopted standards apply to the newsroom and opinion section alike.

[Id., PL Depo Ex. 2 at p. 2 (“These guidelines generally apply to all members of the news and

editorial departments whose work directly affects the content of the paper…”)]



                                                  43
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 45 of 95



       180.    In June 2017, The Times and Bennet were bound by The Times’ Ethical Journalism

Handbook of Values and Practices for the News and Editorial Departments [Vogt Decl. Ex. 12,

PL Depo Ex. 2] and the Guidelines on Integrity [Vogt Decl. Ex. 13, PL Depo Ex. 3; Vogt Decl.

Ex. 4, Bennet Depo 70:24-73:12]

       181.    When it comes to facts—verifiable pieces of information—editorials are no

different than any other article in The Times—the Editorial Board’s policy is that if something is

represented as a fact, it has to be correct. [Vogt Decl. Ex. 11, PL Depo Ex. 1 at p. 3; Vogt Decl.

Ex. 6, Cohn Depo 29:5-10]

       182.    The Times’ Editorial Department “ensures” facts are correct “[t]he same way the

newsroom does, by reporting.” [Vogt Decl. Ex. 11, PL Depo Ex. 1 at p. 2]

       183.    The Editorial Board relies upon the news pages of The Times (and other papers) for

facts to support editorials. [Vogt Decl. Ex. 11; Vogt Decl. Ex. 2 Lepping Depo 77:11-78:15]

       184.    Editorial Board writers have the first and primary responsibility for fact-checking,

although they are “backed up” by the editors who edit their editorials, staff researchers and copy

editors. [Vogt Decl. Ex. 1, PL DEPO EX 1 at p. 4; Vogt Decl. Ex. 6, Cohn Depo 29:13-31:19;

Vogt Decl. Ex. 2, Lepping Depo 25:3-6; Vogt Decl. Ex. 3, Williamson Depo 68:1-6]

       185.    With respect to the Editorial at issue in this case, Bennet was responsible for fact-

checking the portions he re-wrote. [Vogt Decl. Ex. 3, Williamson Depo 67:14-68:6]

       186.    The relevant policies governing The Times and Bennet from the Ethical Journalism

Handbook (PL DEPO EX 2) provide:

               A.     “DUTY TO READERS”: “In print and online, we tell our
                      readers the complete, unvarnished truth as best we can learn
                      it. It is our policy to correct our errors, large and small, as
                      soon as we become aware of them. [Vogt Decl. Ex. 12 at
                      p. 5]




                                                44
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 46 of 95



               B.     “FAMILY TIES”: A spouse or companion who runs for
                      public office would obviously create the appearance of
                      conflict for a political reporter or an editor involved in
                      election coverage. A brother or daughter in a high-profile
                      job on Wall Street might produce the appearance of conflict
                      for a business reporter or editor…To avoid such conflicts,
                      staff members may not write about people to whom they are
                      related by blood or marriage or with whom they have close
                      personal relationships, or edit material about such people or
                      make news judgments about them. [Id. at p. 24]

       187.    The Guidelines On Integrity provide that “it is imperative that The Times and its

staff maintain the highest possible standards” and practice daily journalism which must be “beyond

reproach” (PL Depo Ex. 3 at p. 1) including the following specific practices::

               a.     Fact Checking: Writers at The Times are their own principal
                      fact checkers and often their only ones…If deadline pressure
                      requires skipping a check, the editors should be alerted with
                      a flag like “desk, please verify,” but ideally the writer should
                      double back for the check after filing; usually the desk can
                      accommodate a last-minute repair… [Vogt Decl. Ex. 13 at
                      pp. 2-3]

               b.     Corrections: Because our voice is loud and far-reaching,
                      The Times recognizes an ethical responsibility to correct all
                      its factual errors, large and small…any complaint should be
                      relayed to a responsible supervising editor and investigated
                      quickly. If a correction is warranted, fairness demands that
                      it be published immediately. In case of reasonable doubt
                      or disagreement about the facts, we can acknowledge that
                      a statement was “imprecise” or “incomplete” even if we are
                      not sure it was wrong. [Vogt Decl. Ex. 13 at pp. 3-4
                      (emphasis added)]

       188.    Bennet confirmed he and The Times followed the policies embodied in The Times

Ethics Handbook and Guidelines on Integrity in June 2017. [Vogt Decl. Ex. 4, Bennet Depo 70:24-

71:9, 73:6-15; 74:24-75:12]

       189.    Bennet also confirmed he was not aware of any situation where a correction was

made that involved an issue on which there was reasonable doubt or disagreement about the facts




                                                45
         Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 47 of 95



or where he acknowledged that a statement was imprecise or incomplete. [Id., Bennet Depo 75:20-

76:10]

         190.   The Times’ correction policy is further explained in its Manual of Style and Usage

[Vogt Decl. Ex. 160], which provides:

                corrections. Because its voice is loud and far-reaching, The Times
                recognizes an ethical responsibility to correct all its factual errors,
                large and small (even misspellings of names), promptly and in a
                prominent reserved space in the paper. A correction serves all
                readers, not just those who were injured or complained, so it must
                be self-explanatory, tersely recalling the context and the background
                while repairing the error…If a correction is warranted, it should
                follow immediately…For the handling of more general lapses (those
                of fairness, balance and perspective), see editor’s notes.

         191.   Bennet defined an “editor’s note” as “usually not a correction of fact—although it

can be that as well…corrections are much more our standard way of addressing mistakes that are

made in the paper. And editor’s notes tend to be reserved for those occasions, I think, when The

Times is addressing a body of work, like the Iraq war coverage.” [Vogt Decl. Ex. 4, Bennet Depo

76:21-77:10]

         192.   Following several prominent factual errors by The Times over recent years, The

Times recognized the need to slow down and fact-check its work. [Vogt Decl. Ex. 15, PL Depo

Ex. 7 (“Systemic Change Needed After Faulty Times Article,” L. Spayd, Dec. 18, 2015); Vogt

Decl. Ex. 16, PL Depo Ex. 8 (“Time, the Enemy,” A. Brisbane, Jan. 15, 2011)]

         193.   Bennet likewise held himself to the principle that “a writer must listen carefully,

question everybody’s assumptions, including his own.” [Vogt Decl. Ex. 112, PL Depo Ex. 191 at

p. 2; Vogt Decl. Ex. 4, Bennet Depo 68:2-69:13]




                                                  46
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 48 of 95



       194.    Ultimately, Bennet acknowledged he is responsible for the accuracy of each and

every editorial published by The Times, particularly the editorials which he authors and edits.

[Vogt Decl. Ex. 4, Bennet Depo 13:8-24; Vogt Decl. Ex. 3, Williamson Depo 65:16-68:6]

       195.    The Times also publicly pronounced its devotion to “transparency” in its editorial

and fact-checking processes (“We should be much more transparent than we were in the past. We

should tell people how we do things. We should be open about how we make decisions.”) [Vogt

Decl. Ex. 157 at p. 2 (quoting Dean Baquet)]

                         The Times’ Subverts its Principles to Profits

       196.    In the digital landscape, The Times operates in a “highly competitive environment

where it competes for subscription and advertising revenue with both traditional and other content

providers, as well as search engines and social media platforms.” [Vogt Decl. Ex. 159 at p. 11]

       197.    In this digital environment, The Times’ “ability to compete depends on, among

other things, audience engagement, its ability to reach new users, and its visibility on search

engines and social media platforms and in mobile app stores.” [Id. at p. 11]

       198.    As she was being ousted from The Times shortly before the Editorial was

published, The Times’ Public Editor, Liz Spayd, noted that, “Digital disruption and collapsing

business models get all the attention, but the prospect of major media losing its independence, and

its influence, ranks equally high among the industry’s perils.” [Vogt Decl. Ex. 153 (“The Public

Editor Signs Off” at p. 2]

       199.    Spayd also recognized The Times’ elimination of its Public Editor position showed

the paper’s move away from “institutional integrity,” demonstrated an unwillingness to seriously

listen to criticism and doubt the impulses and wisdom of its inner sanctum, and was leading to




                                                47
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 49 of 95



“morph[ing] into something more partisan, spraying ammunition at every favorite target and

openly delighting in the chaos.” [Id. at pp. 2-3]

                                    The Times Systemic Bias

        200.   The Times has a Left-leaning media bias. [Vogt Decl. Ex. 185]

        201.   The Editorial Board and Opinion pages have a Left media bias. [Vogt Decl. Ex.

186]

        202.   One review of the Editorial Board found it to be “consistently left” and “could not

find even one example of an editorial piece with a Center or Right perspective.” [Id.]

        203.   This review concluded:

               [T]he New York Times Editorial Board never writes favorably or
               sympathetically about the Republican Party, its members and ideas.
               We found The New York Times Editorial Board engages in some
               sensationalism around issues, contributing to its Far Left
               Stance…The New York Times Editorial Board consistently displays
               a Far Left stance on policies and issues of the day.

[Id.]

        204.   In June 2016, when she first took over as The Times’ Public Editor, Liz Spayd,

wrote about public perception about The Times’ bias—which she described as “poison.” [Vogt

Decl. Ex. 187, (“Why Readers See The Times as Liberal”)]

        205.   After noting that The Times’ coverage “is in fact biased,” Spayd called out The

Times’ “home page…[a]nchoring its top right corner is the Opinion section, which promotes the

columns and editorials of its mostly liberal writers.” [Id. at p. 2] “’Readers know the difference

between opinion and news,’ you’ll often hear. I’m not sure all do, especially when the website

makes neighbors of the two and social platforms make them nearly impossible to tease apart.”

[Id.]




                                                48
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 50 of 95



       206.    Spayd made specific note of “the placement of an editorial calling for gun control

on the front page last December, which garnered a record number of comments, was shrill proof

of the kind of Times bias they expect.” [Id. at p. 3]

       207.    Spayd went on to say, “WHAT’S happening at The Times isn’t only about The

Times. It’s part of the fracturing media environment that reflects a fractured country. That in turn

leads liberals and conservatives toward separate news sources. A Pew Research Center survey

two years ago found that liberals are flocking to The Times, with 65 percent of its readers

possessing political values that were left of center.” [Id. at p. 3]

       208.    Spayd concluded with, “Imagine a country where the greatest, most powerful

newsroom in the free world was viewed not as a voice that speaks to all but as one that has taken

sides…Or has that already happened?” [Id. at p. 4]

       209.    The Times’ gun control editorial Spayd mentioned (see Paragraph 206, above),

“End the Gun Epidemic in America,” was published December 15, 2015. This Editorial ran on

the front page of the newspaper—the first time an editorial has such placement since 1920. [Vogt

Decl. Ex. 188 (“End the Gun Epidemic in America”); see also Vogt Decl. Ex. 189 (“Conservatives

take shots at New gun control editorial,” T. Kludt, CNN, Dec. 7, 2015, at p. 2 (“The Times

generated quite the stir with its Saturday editorial on the “gun epidemic.” It was the first time the

newspaper ran an editorial on page one since 1920, when it expressed regret over the nomination

of Warren G. Harding”)]

       210.    The Times and its Editorial Board hold a well-established history of bias

concerning Second Amendment rights and gun control, even publishing a book on the subject.

[Vogt Decl. Ex. 11, PL Depo Ex. 1 at p. 8; Vogt Decl. Ex. 161, PL Depo Ex. 285 (“Gun Control:




                                                  49
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 51 of 95



Changing Perspectives”); Vogt Decl. Ex. 162, PL Depo Ex. 286; Vogt Decl. Ex. 30, PL Depo Ex.

30]

       211.   They also have a history of bias against Sarah Palin. [See, e.g., Vogt Decl. Ex. 17,

PL Depo. Ex. 10; Vogt Decl. Ex. 18, PL Depo. Ex. 11]

       212.   Hannah Ingber, who was tapped to lead The Times Reader Center shortly before

the Palin Editorial was published, once attacked Palin for being a mother while running for Vice

President:

              Watching Sarah Palin accept the Republican nomination for vice
              president, all I could think was that I am so grateful my mother did
              not run for president or VP while I was a baby. This is hardly good
              judgment on Palin’s part.
              …

              But running on a national ticket months after your child was born?
              Let alone a son who has Downs Syndrome and therefore under the
              best of circumstances is going to need every last bit of attention.
              How can one possibly be an involved and nurturing parent while
              campaigning in such a heated race?

              You can be a great mother and work. But you can’t be a great
              mother and work 80 hours a week. There is no way you are a great
              mother if you are not there…

[Vogt Decl. Ex. 170, Ingber Depo Ex. D]

       213.   Bennet described Palin as “in over her head,” “lacking sufficient preparation,” and

“polarizing.” [Vogt Decl. Ex. 4, Bennet Depo 133:3-11, 134:14-17]

       214.   Within The Times, Gov. Palin was also seen as a convenient target for attacks

against conservative policies and a subject likely to spark readership interest, as described by

Charles M. Blow in his column “She Who Must Not Be Named” [Vogt Decl. Ex. 19, PL Depo Ex.

12]:

              She was a vice presidential nominee. But she lost. She was the governor of
              Alaska. But she quit. Now she’s just a political personality — part


                                               50
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 52 of 95



               cheerleader, part bomb-thrower — being kept afloat in part by the hackles
               of her enemies and the people who admire her resilience in the face of them.
               The left’s outsize and unrelenting assault on her has made her a folk hero.
               The logic goes that if she’s making people on the left this upset, she must
               be doing something right.

               Yet the left continues to elevate her every utterance so that they can mock
               and deride her. The problem is that this strategy continues to backfire. The
               more the left tries to paint her as one of the “Mean Girls,” the more the right
               sees her as “Erin Brockovich.” The never-ending attempts to tear her down
               only build her up. She’s like the ominous blob in the horror films: the more
               you shoot at it, the bigger and stronger it becomes.

               Yes, she’s about as sharp as a wet balloon, but we already know that. How
               much more time and energy must be devoted to dissecting that? How is this
               constructive, or even instructive at this point? What purpose does it serve
               other than inflaming passions to drive viewership and Web clicks?

               As Politico’s editor in chief, John F. Harris, and its executive editor, Jim
               VandeHei, very candidly expressed in August: “More traffic comes from an
               item on Sarah Palin’s ‘refudiation’ faux pas than from our hundreds of
               stories on the complexities of health care reform or Wall Street regulation.”
               So left-leaning blogs like The Huffington Post plaster pictures of her and
               her family all over their sites with entries about her latest gaffe or sideswipe.
               But she’s barely mentioned on popular conservative blogs.

               The same leftward skew is also true on television. An analysis of CNN,
               MSNBC and Fox News from Nov. 3 to Dec. 2, using data from ShadowTV,
               a monitoring service, found that CNN mentioned the name “Sarah Palin”
               nearly 800 times… Left-leaning MSNBC mentioned it nearly 1,000 times.
               But Fox News, which employs her, mentioned it fewer than 600 times…
               People on the left seem to need her, to bash her, because she is, in three
               words, the way the left likes to see the right: hollow, dim and mean. But
               since she’s feeding on the negativity, I suggest three other words: get over
               it.

       215.    In an increasingly competitive digital media landscape, attacking Gov. Palin in the

context of gun control issues was the type of biased, partisan “spraying [of] ammunition at [a]

favorite target and openly delighting in the chaos” [Vogt Decl. Ex. 153 (“The Public Editor Signs

Off”)] attack Blow recognized scores political points with readers and stirs controversy to drive




                                                  51
           Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 53 of 95



viewership and bring an economic benefit to The Times’ business. [Vogt Decl. Ex. 19, PL Depo

Ex. 12]

          216.   On the flip side, Bennet acknowledged he has never called out the Left for

employing the same type of “rhetoric,” images, and terminology he attacked Gov. Palin for using.

[Vogt Decl. Ex. 4, Bennet Depo 101:10-102:3; 102:11-103:10, 106:9-120:8; Vogt Decl. Ex. 129,

130, 131, 133, PL Depo Ex. 216, 216(A), 217, 220]

          217.   Bennet’s bias runs so deep he does not consider the following graphics posted by

the DCCC and DLC to be “incitement” or the same thing as Palin’s Map [Vogt Decl. Ex. 4, Benet

Depo. 114:16-118:7]:




                                                52
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 54 of 95




                  The Times Marketed Itself on the Promise to Tell the Truth

       218.      Following the 2016 election of Donald Trump, The Times pledged to rededicate

itself to accurate reporting and publishing “the complete, unvarnished truth as best we can learn

it.” [Vogt Decl. Ex. 118, PL Depo Ex. 201A]

       219.      This supposed rededication to accuracy coincided with The Times’ new advertising

campaign, “The Truth Is Hard,” which debuted at the Academy Awards in February 2017. [Vogt

Decl. Ex. 150]

       220.      Bennet promoted this “Truth” advertising campaign on his personal Twitter

account. [Vogt Decl. Ex. 158]



                                                53
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 55 of 95



       221.    Among other things, this advertising campaign included merchandise marketed to

children, such as its Truth poster, and on shirts, buttons and mugs. [Vogt Decl. Ex. 152]

       222.    Through its Truth campaign, The Times used its commitment to publishing the

“Truth” to convince the public to buy subscriptions: “Support fact-based journalism” by

subscribing to The Times, while professing “Truth. It has no alternative… it comes at a cost…

[and]… It’s hard to find. But easier with 1,000+ journalists looking.” [Vogt Decl. Ex. 151, PL

Depo. Ex. 254]

       223.    The Times prominently featured its advertisements, such as “The Truth is more

important now than ever.” on billboards in Manhattan [Vogt Decl. Ex. 14, PL Depo Ex. 6 at p. 2]

       224.    The Times’ Truth campaign worked; earning 5.12 billion impressions, $16.8

million in media value, won more subscribers for The Times in 24 hours than the paper had gained

in the preceding 6 weeks, and launched The Times to record subscription growth in 2017 (passing

2 million digital-only subscribers in the second quarter of 2017, a first for any news organization.

[Vogt Decl. Ex. 190 (“The New York Times ‘Truth’ Campaign Drives Digital Subscriptions”);

Vogt Decl. Ex. 207 (NYT Quarterly Reports)]

                                     The Times’ Hypocrisy

       225.    In practice, while drastically increasing profit on the promise of purveying Truth,

The Times and its Editorial Board were plagued by factual errors they openly recognized but

internally never implemented institutional changes to correct:

               a.      No changes were implemented after The Times
                       acknowledged its major errors in covering the Loughner
                       shooting Vogt Decl. Ex. 16, PL Depo. Ex. 8; Vogt Decl.
                       Ex. 8, Douthat Depo 59:3-23];

               b.      No changes were implemented after Liz Spayd noted the
                       need for “systemic change” to address failure of sufficient
                       skepticism at every level of the reporting and editing



                                                54
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 56 of 95



                     process.” [Vogt Decl. Ex. 15, PL Depo Ex. 7; Vogt Decl.
                     Ex. 2, Lepping Depo 31:4-33:11];

              c.     No changes were implemented by Bennet when, shortly
                     before the subject Editorial was published, Bret Stephens (a
                     controversial columnist hired by Bennet) published a climate
                     change column that was widely criticized for factual
                     inaccuracies, so much so The Times’ own reporters and
                     news editors immediately denounced it on Twitter. [Vogt
                     Decl. Ex. 14, PL Depo Ex. 6 (“The NY Times promised to
                     fact check their new climate denier columnist – they lied,” J.
                     Room, Think Progress); Vogt Decl. Ex. 4, Bennet Depo
                     222:9-223:3; Vogt Decl. Ex. 6, Cohn Depo 30:20-31:9; Vogt
                     Decl. Ex. 2, Lepping Depo 27:19-24]

       226.   In practice, The Times and Bennet have been anything but “transparent” when it

comes to Bennet’s errors:

              a.     Williamson was forced to remove post critical of another
                     Editorial Board hire from her personal social media page
                     [Vogt Decl. Ex. 3, Williamson Depo 110:22-115:22; Vogt
                     Decl. Ex. 90, 55, 56, 57 (PL Depo Ex. 158, 69B, 69C, 69D)].

              b.     At the same time, Bennet issued a company-wide memo
                     instructing all staff to “criticize our work privately.” [Vogt
                     Decl. Ex. 58, PL Depo Ex. 70; Vogt Decl. Ex. 3, Williamson
                     Depo 116:18-124:4; Vogt Decl. Ex. 4, Bennet Depo 236:3-
                     237:8]

              c.     Soon after that, Bennet got “upset” about a transcript of a
                     meeting with staffers being “leaked” because “[h]e didn’t
                     realize that [he] was on the record and it was going to be
                     shared…when you talk to journalists and it’s off the record,
                     they respect that…in this case they didn’t.” [Vogt Decl.
                     Ex. 93, PL Depo Ex. 161; Vogt Decl. Ex. 4, Bennet Depo
                     214:7-215:8]

                    The Ultimate Hypocrisy—The Times’ True Mission

       227.   Although The Times and Bennet outwardly profess their “mission” to tell the Truth

and reaped the financial rewards of positioning themselves as such, in practice, behind closed

doors, the directives were much different: stir controversy to drive readership and revenue—an




                                              55
         Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 57 of 95



objective confirmed by A.G. Sulzberger when he commended Bennet for “ensuring [his] editorial

strategy is advancing our company strategy.” [Vogt Decl. Ex. 4, Bennet Depo 220:17-221:10]

         228.   Among other things, Sulzberger lauded Bennet for his hiring of Michelle Goldberg,

Brett Stephens, and Bari Weiss. [Vogt Decl. Ex. 4, Bennet Depo 221:11-20]

         229.   Sulzberger also told Bennet to “move faster, take bigger risks, and play more

aggressively outside your lanes.” [Vogt Decl. Ex. 4, Bennet Depo 216:10-218:8, 219:10-20] He

also told Bennet he wanted “more” of what occurred in 2017, instructing Bennet to “[a]sk for

forgiveness, not permission…[because] you enjoy much more autonomy and a much bigger

tolerance for risk…[which] should give you the blessing to move faster or to make changes that

are more disruptive,” and also told him to “play outside you lanes a bit more often”.

[Id.]

         230.   Bennet’s implementation of his and The Times’ true mission, consistent with

Sulzberger’s directives, is apparent from numerous controversies during Bennet’s tenure at The

Times:

                a. Bret Stephens hiring was very controversial and resulted in
                   several factually inaccurate columns that garnered significant
                   attention and had to be corrected. [Vogt Decl. Ex. 4, PL Depo
                   Ex. 6; Vogt Decl. Ex. 4, Bennet Depo 221:5-222:16, 223:4-
                   224:15];

                b. Michelle Goldberg was another controversial Bennet hire who
                   wrote a book review the day she was hired that was plagued with
                   factual errors for which a correction had to be issued. [Vogt
                   Decl. Ex. 128 (“The Opinionator”); Vogt Decl. Ex. 4, Bennet
                   Depo 226 :6-227 :20]

                c. Bari Weiss was another very controversial Bennet hire involved
                   in several controversies and factual errors. [Vogt Decl. Ex. 53,
                   PL Depo Ex. 69; Bennet Depo 227:21-228:8]]

                d. Bennet “hired” Quinn Norton but she never actually started
                   working in the opinion department after public outrage over her
                   “pattern of tweeting activity” Bennet begrudgingly admitted was


                                                56
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 58 of 95



                  “racist” led to Bennet’s employment offer being “rescinded.”
                  [Vogt Decl. Ex. 54, 93 (PL Depo Ex. 69A, 161); Vogt Decl.
                  Ex. 4, Bennet Depo 228:10-230:17];

               e. Bennet also stoked controversy by hiring Sarah Jeong, who like
                  Quinn Norton had a pattern of tweeting activity deemed by many
                  to be “racist,” although her employment offer was not rescinded
                  because her tweets were directed at white people. [Vogt Decl.
                  Ex. 90, 55, 56, 57 (PL Depo Ex. 158, 69B, 69C, 69D); Vogt
                  Decl. Ex. 4, Bennet Depo 230:18-231:15]

               f. Bennet’s tenure was also marked with publishing controversial
                  pieces by the likes of Louise Mensch and Erik Prince [Vogt
                  Decl. Ex. 128; Vogt Decl. Ex. 4, Bennet Depo 232:15-235:5]

                                         James Bennet

        231.   Bennet is an extremely intelligent individual with an excellent memory. [Vogt Decl.

Ex. 4. Bennet Depo 30:20-31:9; Vogt Decl. Ex. 2, Lepping Depo 27:19-24; Vogt Decl. Ex. 6, Cohn

Depo 155:25-157:9; Vogt Decl. Ex. 3, Williamson Depo 103:10-20]

        232.   Bennet was born to privilege and raised in a family with a strong Democrat

tradition:

               a. Bennet’s grandfather was an aid to Connecticut Governor and
                  congressman Chester Bowles and served as an economic adviser
                  in the Roosevelt Administration [Vogt Decl. Ex. 191 at p. 2;
                  Vogt Decl. Ex. 192]

               b. Bennet’s father was a Washington insider with an esteemed
                  career in politics, journalism, and the educational field,
                  including: serving as an assistant to Ambassador Bowles in the
                  1960s; running for Congress in 1970s serving in 1967-1968 as
                  an assistant to Vice President Humphrey; serving as Assistant
                  Secretary of State for Legislative Affairs in 1977-1979; running
                  the U.S. Agency for International Development 1979-1981;
                  serving as Assistant Secretary of State for International
                  Organization Affairs in 1993-1995              for the Clinton
                  administration; serving as President of NPR from 1983-1992;
                  and serving as President of Wesleyan University from 1995-
                  2007 [Id.]

               c. Bennet’s brother, Michael F. Bennet, received his J.D. from
                  Yale Law School, after which he clerked for the 4th Circuit Court


                                               57
         Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 59 of 95



                   of Appeals and as Counsel to the Deputy Attorney General in
                   the Clinton Administration, and later served in the Clinton White
                   House. He is currently the senior Democratic Senator for
                   Colorado—a position to which he was appointed in late 2009.
                   He was also national co-chair of President Obama’s re-election
                   campaign. [Vogt Decl. Ex. 195; Vogt Decl. Ex. 113; Vogt Decl.
                   Ex. 194; Vogt Decl. Ex. 195]

         233.   From his father, Bennet was instilled with a passion for “civility” in discourse.

[Vogt Decl. Ex. 191 at p. 4 (describing Douglas Bennet’s banning of “chalking at Wesleyan

University because it did not “meet the civility test.”); Vogt Decl. Ex. 4, Bennet Depo 123:12-

124:5]

         234.   While his father excelled as a Washington elite, Bennet shined at the prestigious

St. Albans School in Washington D.C. and at Yale, before interning for Sen. Tom Eagleton. [Vogt

Decl. Ex. 4, Bennet Depo 25:17-27:15, 28:3-7; Vogt Decl. Ex. 196]

         235.   Bennet began his career in journalism working as an intern for The News &

Observer and The New Republic. [Vogt Decl. Ex. 4, Bennet Depo 27:19-25, 28:8-29:9]

         236.   Early in his career, Bennet spent 15 years working for The Times in several roles,

including as its’ Detroit bureau chief, White House correspondent and Jerusalem bureau chief.

[Vogt Decl. Ex. 4, Bennet Depo 35:13-23, 38:18-39:11]

         237.   From 2006 to 2016, Mr. Bennet served as Editor-In-Chief of The Atlantic. [Vogt

Decl. Ex. 4, Bennet Depo 41:12-42:11, 64:9-13]

         238.   Mr. Bennet returned to The Times as its Editorial Page Editor in April 2016 [Vogt

Decl. Ex. 4, Bennet Depo 64:9-13].

         239.   Bennet’s family’s prominence in the Democratic “establishment” is well-known;

even chronicled in 2019 by the Washington Post in “Can the Bennet Brothers save the




                                                58
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 60 of 95



Establishment?” in which Bennet and his brother are described as an “Anti-Trump Dynasty.”

[Vogt Decl. Ex. 196, PL Depo Ex 159; Vogt Decl. Ex. 4, Bennet Depo 59:10-61:9, 35:24-38:17]

                            The Bennet Brothers’ Close Connection

       240.    Bennet is extremely close with his brother, and editing speeches for him and

traveling with him for the last 2 weeks of his 2010 Senate campaign. [Vogt Decl. Ex. 4, Bennet

Depo 62:3-63:18]

       241.    In fact, attacks on his family are a “trigger” for Bennet, known to send him into

“fit[s] of rage.” [Vogt Decl. Ex. 191, PL Depo Ex. 159; Vogt Decl. Ex. 4, Bennet Depo 59:10-

60:21] Although Bennet denies the facts reported in the Washington Post story, he concedes he

read the story when it came out and never asked for a correction and refused to be interviewed for

the piece, while acknowledging his lack of knowledge of human resources complaints lodged

against him. [Id.] In the past, Bennet has asked other media outlets for corrections where he has

read stories about him that were inaccurate. [Vogt Decl. Ex. 4, Bennet Depo 66:15-24]

       242.    Sen. Bennet was running for re-election in 2010 when Gov. Palin’s political action

committee posted a map of targeted electoral districts (the “Palin Map”), including two districts in

Sen. Bennet’s home state. [Vogt Decl. Ex. 4, Bennet Depo 63:13-24; Sullivan Decl. Ex. 34;

Sullivan Decl. Ex. 38 (Mar. 23, 2010 post with map)]

       243.    The two incumbent Colorado lawmakers whose districts were depicted on the Palin

Map, Reps. John Salazar and Betsy Markey, endorsed Sen. Bennet during his 2010 Democratic

primary. [Vogt Decl. Ex. 175 (Palin 4571-4577)]

       244.    On January 6, 2011—two days before the Loughner Shooting—a man called

Sen. Bennet’s offices and threatened to “come down there and shoot you all.”             Following




                                                59
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 61 of 95



additional threats, the man was arrested (two days after the Loughner Shooting). The FBI even

placed additional security at Sen. Bennet’s home and Denver office. [Vogt Decl. Ex. 77]

       245.     Bennet knew about the threats made against his brother surrounding the Loughner

Shooting, which were also reported by The Atlantic in an article also disclosing the family

connection between Bennet and his brother. [Vogt Decl. Ex. 4, Bennet Depo 145:5-146:14; Vogt

Decl. Ex. 77]

       246.     Sen. Bennet, like James, became an outspoken advocate for gun control; even

giving a floor speech on gun control on June 15, 2016, joining 30 of his Democratic colleagues

for a filibuster about gun laws following the Pulse Nightclub shooting. [Vogt Decl. Ex. 11, PL

Depo Ex. 190] Sen. Bennet’s floor speech occurred the same day James Bennet’s Editorial Board

published an editorial about the Pulse Nightclub shooting [Vogt Decl. Ex. 164, PL Depo Ex. 286]

and was circulating drafts of a book about political rhetoric and Sarah Palin. [Vogt Decl. Ex. 122,

PL Depo Ex. 208]

       247.     Sen. Bennet was even endorsed by Rep. Gabrielle Giffords’ PAC, Americans for

Responsible Solutions, a gun control political action committee. [Vogt Decl. Ex. 110, PL Depo

Ex. 189] .

       248.     Bennet’s editorial department at The Times is no stranger to Giffords PAC. Thwey

regularly received emails from Giffords PAC and used its website as a resource for conducting

research in support of their gun control positions. [Vogt Decl. Ex. 24; Vogt Decl. Ex. 2, Lepping

Depo 86:14-88:4; Vogt Decl. Ex. 61, 62, 63 (PL Depo Ex. 74, 74(A), 74(B))]

       249.     Gun control was also an important issue for James Bennet “personally.” [Vogt

Decl. Ex. 4, Bennet Depo 165:5-7], one he even hosted a gun control forum attended by Gabby




                                                60
         Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 62 of 95



Giffords and Mark Kelly (Americans for Responsible Solutions), who spoke about gun control.

[Vogt Decl. Ex. 114, PL Depo Ex. 195; Vogt Decl. Ex. 4, Bennet Depo 169:7-171:10]

         250.   Simply stated, Bennet is as an extremely-intelligent, highly-educated journalist

with an excellent memory who spent his career serving as a reporter and editor-in-chief working

in a field that requires him to remember facts and have an exceptional grasp over the English

language, and who has a strong personal connection to political rhetoric, civility, gun control, and

threats of gun violence against politicians. (See Paragraphs 231-249, above).

                                  Bennet’s History of Trolling

         251.   According to The Times, a “troll is a figure who skips across the web, saying

whatever it takes to rile up unsuspecting targets, relishing the chaos in his wake and feasting on

attention, good or bad.” [Vogt Decl. Ex. 163, “How the Trolls Stole Washington,” A. Hess, New

York Times, Feb. 28, 2017 at p. 1], much in the same way Liz Spayd recognized The Times was

“morph[ing] into something more partisan, spraying ammunition at every favorite target and

openly delighting in the chaos.” [Vogt Decl. Ex. 153, PL Depo Ex. 256 at pp. 2-3]

         252.   Bennet began his career interning at New Republic, where his mentors included

Andrew Sullivan. [Vogt Decl. Ex. 112, PL DEPO EX 191 at p. 2 (noting A. Sullivan as oner of

Bennet’s “mentors”); Vogt Decl. Ex. 4, Bennet Depo 28:16-29:16]

         253.   Bennet “learned a lot from [Sullivan] over the years,” including Sullivan’s

controversial, polemic, polarizing style, and how people were drawn to that kind of work—even

those who disagreed—leading to success in digital media. [Vogt Decl. Ex. 4, Bennet Depo 29:11-

33:15]

         254.   Once Bennet took over at The Atlantic, he hired Sullivan to help transform The

Atlantic from a print to digital first publication – where Bennet reaped the rewards of Sullivan’s




                                                61
         Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 63 of 95



controversial, polarizing, polemic style, even being named Editor of the Year in 2009 after the

addition of Sullivan increased The Atlantic’s traffic by 50% (1 million to 2 million unique visitors).

[Vogt Decl. Ex. 4, Bennet Depo 56:20-57:19]

         255.   Bennet remembers Sullivan writing posts about Sarah Palin while he was working

for The Atlantic (“I recall he was quite critical of her”). [Vogt Decl. Ex. 4, Bennet Depo 53:20-

54:16]

         256.   Sullivan’s most well-known controversy that drove traffic for The Atlantic under

Bennet’s tenure was “Trig-Trutherism,” an ongoing campaign against Sarah Palin maintaining she

is not actually the mother of her son with Down syndrome, Trig. [Vogt Decl. Ex. 78, 79, 80; Vogt

Decl. Ex. 4, Bennet Depo 55:25-56:19]

         257.   While working at The Atlantic for Bennet, Sullivan even once said of Palin: “Do

not under-estimate the appeal of a beautiful, big breasted, divinely chosen warrior-mother as a

military leader in a global religious war.” [Vogt Decl. Ex. 109, PL Depo Ex. 187 (“Sarah Palin’s

Breasts and Andrew Sullivan”)]

         258.   Not surprisingly, fellow journalists began to notice “Bennet’s propensity toward

trolling, which was noticed during his tenure at The Atlantic, seemed to be based on the following

premise: We are too divided to convince each other of the truth, so all we can do is entertain each

other with outrageous opinions.” [Vogt Decl. Ex. 197 (“America Is Fracturing—and So Is ‘The

New York Times’”)]

         259.   As The Times was in the midst of its transformation to a digital-first platform, it

hired Bennet because of his success using these methods to drive traffic at The Atlantic. [Vogt

Decl. Ex.4, Bennet Depo 219:23-221:10]




                                                 62
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 64 of 95



       260.    A number of Bennet’s peers, some of whom once worked for him, have noted

Bennet’s propensity for trolling continued at The Times. [Vogt Decl. Ex. 198, “Opinion: Trolling

is Not Opinion,” L. Finnegan, Aug. 30, 2017 at p. 2 (Bennet “loves to troll, and position his writers

as martyrs for their bad opinions…the controversial pieces the Opinion section runs under the

auspices of fomenting some sort of ‘conversation’ are done so disingenuously. The Times is not

furthering useful conversation with these bad and wrong op-eds, it is spraying its readers in the

eyes with tear gas and then asking them why they are screaming…[which] is particularly egregious

when you consider that, post-Trump, the Times has widely marketed itself as a crusader for capital-

T Truth and an essential component of a healthy democracy.”); Vogt Decl. Ex. 199, “How Bret

Stephens and Bari Weiss have taken the NY Times’ campus concern trolling to new heights in just

2 years,” P. Holloy, Media Matters; Vogt Decl. Ex. 200, “Why are Newsweek and The New York

Times using troll tactics for clicks?” A. Nichols, The Outline, Nov. 29, 2017 at p. 3, 5 (“The

insidious trend in which influential news organizations promote the most incendiary part of an

otherwise milquetoast article on social media has unfortunately become the norm. It’s like

clickbait, but more irritating and less profitable. The New York Times, our most august defender

of democracy, uses this strategy in what is either the most cynical or most idiotic of ways...The

objective, it seems, is to provoke liberals into momentarily thinking about The New York Times

by any means necessary. Acting out for attention—this is the logic of children. Every so often,

these attempts to troll readers actually drive some traffic”)]

       261.     In “The Opinionator,” Jason Linkins (The Baffler) outlines in detail Bennet’s

tenure of “trolling” at The Times. [Vogt Decl. Ex. 128 at pp. 9-14]

       262.    As set forth above under the guise of “expanding voices,” Bennet often stirred

controversy by hiring writers like Bret Stephens [Vogt Decl. Ex. 14, PL Depo Ex. 6; see also Vogt




                                                 63
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 65 of 95



Decl. Ex. 201 (“New York Times Promises Truth and Diversity, Then Hires Climate-Denying

Anti-Arab White Guy,” Z. Jilani, The Intercept, Apr. 14, 2017)], Bari Weiss [Vogt Decl. Ex. 128

at p. 9-10; see also Vogt Decl. Ex. 199 (“How Bret Stephens and Bari Weiss have taken the NY

Times’ campus concern trolling to new heights in just 2 years”)], Michelle Goldberg [Vogt Decl.

Ex. 128 at p. 14]; Quinn Norton [Vogt Decl. Ex. 53-54 (PL Depo Ex.69, 69(A))]; see also Vogt

Decl. Ex. 202 (“New York Times writer fired just hours after being hired” J. Tacopino, New York

Post, Feb. 14, 2018)] and Sarah Jeong [Vogt Decl. Ex. 53, 55, 56, 57, 90 (PL Depo Ex. 69, 69(B),

69(C), 69(D), 158) (“Sarah Jeong and the N.Y. Times: When Racism is Fit to Print,” A. Sullivan,

New York Magazine, Aug. 3, 2018; see also Vogt Decl. Ex. 203 (“Newest Member of NYT

Editorial Board Has History of Racist Tweets,” J. Crowe, National Review, Aug. 2, 2018)].

                         The Lessons of the Loughner Shooting Coverage

       263.       Members of the media, including The Times, rushed to blame Sarah Palin and

others for Jared Loughner’s January 8, 2011 shooting in Tucson Arizona; first among them The

Times’ Paul Krugman. [Vogt Decl. Ex. 103, PL Depo Ex. 181(A) (“Assassination Attempt In

Arizona,” P. Krugman, NYT Opinion, Jan. 8, 2011 at 3:22 p.m. (“We don’t have proof yet that

this was political, but the odds are that it was…”; Vogt Decl. Ex. 104 (“Climate of Hate,” P.

Krugman, NYT, Jan. 9, 2011; Vogt Decl. Ex. 38, PL Depo Ex. 38 (Douthat email string with

Bennet stating, “people assumed a link initially—there was a Paul K[rugman] column that was

particularly vivid in blaming Republicans—but the investigation debunked it.”; Vogt Decl. Ex. 74,

PL Depo Ex. 123 (“Caldwell’s Unfairness,” discussing Krugman’s “leap” to linking Loughner to

Palin map; Vogt Decl. Ex. 102, PL Depo Ex. 181 (“We Don’t Have Proof Yet” J. Taranto, WSJ,

Jan. 10, 2011)]




                                               64
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 66 of 95



       264.    However, a well-known consensus was reached shortly after Loughner’s shooting

that it was not connected in any way to the map circulated by Plaintiff’s PAC. [Vogt Decl. Ex. 30,

PL Depo Ex. 30 at pp. 19-21 (“As We Mourn,” NYT Editorial, Jan. 12, 2011 (recognizing

President Obama’s statement during Loughner shooting memorial service that “If, as has been

discussed in recent days, their death helps usher in more civility in our public discourse, let us

remember it is not because a simple lack of civility caused this tragedy—it did not not”…; and

noting Palin’s position that “journalists and pundits” had committed a “blood libel”)); Vogt Decl.

Ex. 106, PL Depo Ex. 182 (“It Did Not,” J. Taranto, WSJ, Jan. 13, 2011 (noting how “New York

Times’s response to last weekend’s murders in Tucson was to instigate a witch hunt against

Republican politicians, and how “[w]ith those three truthful words—an improvisation or a late

addition, as they were not in the prepared text—[President Obama] rebuked the out-of-control

liberal media that have, under the leadership of the New York Times, been engaging in a vicious

campaign of lies and smears.”)); Vogt Decl. Ex. 74, PL Depo Ex. 123 (“Caldwell’s Unfairness,”

asking for correction from Financial Times for Caldwell’s article accusing Andrew Sullivan of

“linking” Loughner shooting to Palin map; Vogt Decl. Ex. 105 (“Massacre, followed by libel,” C.

Krauthhammer, Washington Post, Feb. 26, 2011 (“Not only is there no evidence that Loughner

was impelled to violence by any of those upon whom Paul Krugman, Keith Olbermann, the New

York Times, the Tucson Sheriff and other rabid partisan as fixated. There is no evidence that he

was responding to anything, political or otherwise, outside of his own head.”); Vogt Decl. Ex. 107,

(“Sarah Palin Is Right About ‘Blood Libel’,” Rabbi Shmuley Boteach, WSJ. Jan. 14, 2011 (“Sarah

Palin has every right to use [‘Blood Libel’]. The expression may be used whenever an amorphous

mass is collectively accused of being murderers or accessories to murder.”)]




                                                65
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 67 of 95



       265.   The Times, The Atlantic (while Bennet was at its helm), Wall Street Journal, and

Washington Post—all of which Bennet was “regularly reading” for his news in 2011—were among

the major news outlets confirming within days of Loughner’s shooting that it was not linked to

incitement, Palin or the map in any way. [Vogt Decl. Ex. 4, Bennet Depo. 103:25-104:10; Vogt

Decl. Ex. 74, PL Depo Ex. 123 (“Caldwell’s Unfairness”—The Atlantic/Dish), Vogt Decl. Ex. 83,

(“Was the Shooting of Rep. Giffords Political?”—The Atlantic/Wire), Vogt Decl. Ex. 84 (“Did

Sarah Palin’s Target Map Play Rile in Giffords Shooting?”—The Atlantic/Wire), Vogt Decl.

Ex. 85 (“What We Know About Jared Lee Loughner”—The Atlantic/Wire), Vogt Decl. Ex. 86

“Stop the Blame Game”—The Atlantic), Vogt Decl. Ex. 87 (“The More We Know”—The

Atlantic/Dish), Vogt Decl. Ex. 88 (“Ten Days That Defined 2011”—The Atlantic/Wire); Vogt

Decl. Ex. 16, PL Depo Ex. 8 (“Time, the Enemy”—NYT), Vogt Decl. Ex. 50 (“The Tucson Witch

Hunt”—NYT), Vogt Decl. Ex. 51(“Suspect’s Odd Behavior Caused Growing Alarm”—NYT),

Vogt Decl. Ex. 52 (“Looking Behind the Mug-Shot Grin”—NYT); Vogt Decl. Ex. 102 (“We Don’t

Have Proof Yet”—WSJ), Vogt Decl. Ex. 106 (“It Did Not”—WSJ); Vogt Decl. Ex. 105

(“Massacre, followed by Libel”—WaPo); Vogt Decl. Ex. 80 (“The Bogus Claim that a map…”)].

       266.   In fact, The Times wrote about how the media’s rush to judgment in blaming Gov.

Palin for Loughner’s actions should be a teaching moment—an example of how the media’s bias

and “storytelling habits” led them to falsely accuse Gov. Palin of inciting the shooting when it

became known fairly quickly that Loughner was not motivated by anything Gov. Palin said or did.

[Vogt Decl. Ex. 18 (“Time, the Enemy”) (“The Times had a lot of company [in the “egregious rush

to judgment in the Times coverage of the Arizona shooting”], as news organizations,

commentators and political figures shouldered into an unruly scrum battling over whether the

political environment was to blame. Meanwhile, opportunities were missed to pick up on




                                              66
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 68 of 95



evidence—quite apparent as of early the first day—that Jared Lee Loughner, who is charged with

the shootings, had a mental disorder and might not have been motivated by politics at all.”))] In

relevant part, The Times’ said:




                                               67
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 69 of 95




       267.    Bennet was well-aware of the problem of “framing,” specifically in the context of

the Loughner shooting coverage, from his time at The Atlantic. [Vogt Decl. Ex. 138, 139] On

January 12, 2011, the editor of The Atlantic’s website, Bob Cohn, forwarded Bennet a potential

story by Jim Sleeper, a writer and “lecturer in political science at Yale, [who] teaches a course in

Journalism, Liberalism, and Democracy.” [Vogt Decl. Ex. 138 at p.1, 5; Vogt Decl. Ex. 4, Bennet

Depo 135:10-136:9] In this email Bennet received were links to sources Sleeper cited, the first of

which is to an article by T.A. Frank in the New Republic, “How the Media Botched the Arizona

Shooting.” [Vogt Decl. Ex. 138 at p. 2; Vogt Decl. Ex. 139]

       268.    The T.A. Frank article Bennet received on January 14, 2011 [Vogt Decl. Ex. 139]

provides in pertinent part:




                                                68
Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 70 of 95




                               69
Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 71 of 95




                               70
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 72 of 95



         Bennet’s Knowledge of No Palin/Loughner Link Before the Scalise Shooting

       269.   Bennet had actual knowledge the “Media Botched the Arizona Shooting” by

“reaching for the handiest existing narratives” to conclude a link existed between Plaintiff and

Loughner’s shooting—the very same “framing” concept The Times warned against in the context

of its own false reporting surrounding the Loughner shooting. [Vogt Decl. Ex. 4, Bennet Depo

137:15-139:3; Vogt Decl. Ex. 139; Vogt Decl. Ex. 16 (PL Depo Ex. 8)]

       270.   The same problem was addressed in another article posted on The Atlantic’s

website three days after the Loughner shooting, while Bennet was at its helm—“Stop the Blame

Game” [Vogt Decl. Ex. 86, PL Depo. Ex. 150]:




                                               71
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 73 of 95




       271.   In fact, as an editor who trains journalists, Bennet acknowledged his familiarity

with the problem of “framing” and publishing “preconceived narratives” occurring in the aftermath

of the Loughner shooting and even “cautioned the journalists that work for [him] about doing what

Mr. Frank was referencing in his piece [Vogt Decl. Ex. 139] about framing events in terms of



                                               72
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 74 of 95



preconceived narratives;” analogizing that problem to Bennet’s self-directive to “guard[] ourselves

against our own assumptions about any given story.” [Vogt Decl. Ex. 4, Bennet Depo 139:10-19]

       272.     Bennet claims he cannot “recall” certain stories published on The Atlantic website

denouncing any connection between Gov. Palin and Loughner’s shooting, but conceded at his

deposition that he “regularly read” The Atlantic in 2011 and “must have read at least several” of

the articles about the Loughner Shooting published on The Atlantic’s website [Vogt Decl. Ex. 69;

Vogt Decl. Ex. 4, Bennet Depo 122:6-22]. Bennet testified he “must have read at least several” of

these Loughner articles because he “was a regular reader of The Atlantic’s website both because

[he] was interested in it as a reader and because [he] would try to keep [his] eye on it for purposes

of commenting to our editor about what [he] liked and didn’t like.”             [Id., Bennet Depo

122:23 123:7] In fact, Bennet described himself as “consuming [The Atlantic’s] site.” [Id., Bennet

Depo 123:7-9]

       273.     Bennet also conceded that he regularly read Sullivan’s The Dish published on The

Atlantic’s website and even recalled Sullivan writing about Sarah Palin. [Id., Bennet Depo 54:5-

9]

       274.     Bennet acknowledged he may have even spoken with Sullivan about the Loughner

shooting. [Id., Bennet Depo 98:6-9]

       275.     Sullivan live-blogged about the Loughner shooting on The Atlantic’s website under

the post “An Assassination Attempt in Arizona: Live-Blogging” [Vogt Decl. Ex. 81], and posted

several other pieces about the shooting which denounced any “link” between Palin and Loughner’s

crime. [Vogt Decl. Ex. 74, 87]

       276.     On January 15, 2011, Mr. Bennet’s “close friend,” Sullivan, posted a column on

The Atlantic’s website titled “Caldwell’s Unfairness,” in which Sullivan demanded a correction




                                                 73
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 75 of 95



from a journalist for the Financial Times who wrote that “Andrew Sullivan, the New York Times

columnist Paul Krugman, and the Pima County Sheriff Clarence Dupnik linked the shootings to

Republican ideology or rhetoric, as expressed by former vice presidential candidate Sarah Palin…”

[Vogt Decl. Ex. 74] Sullivan asked for “actual evidence” to support such a charge and then stated

that his “first personal judgment of any link between Loughner and the Tea Party is to debunk it.”

Sullivan then concluded with the following passage:

               Did I explore the issue of far right violence after Giffords’ father
               cited the Tea Party? You bet I did. How could I not? Did I ever
               link the shootings to Republican ideology or rhetoric? Nope. Do I
               think such rhetoric is over the top in a world where crazy people
               have access to guns? Yes. Do I agree with Giffords that Palin’s
               imagery was dangerous? Yes. But as for the motive of Loughner,
               by the time 6:32 p.m. comes along, I have concluded that this was
               likely a psychotic breakdown, and cited a psychiatrist to that effect,
               and specifically ended with the case that he is “of no party.” How
               can I be accused of linking Loughner to the GOP when I specifically
               cite that he seems to be of “no party”?

              The Financial Times needs to run a correction.

       277.    In the ensuing days after the Loughner shooting, numerous other articles were

published on The Atlantic’s website noting the lack of a connection between Palin or the Palin

Map and the shooting, including but not limited to:

               a.     “Was shooting of Rep. Gabrielle Giffords Political?”
                      (January 8, 2011); [Vogt Decl. Ex. 83]

               b.     “Did Sarah Palin’s Target Map Play Role in Giffords
                      Shooting?” (January 10, 2011); [Vogt Decl. Ex. 84]

               c.     “What We Know about Jared Lee Loughner” (January 10,
                      2011); [Vogt Decl. Ex. 85]

               d.     “Ten Days That Defined 2011” (December 29, 2011) [Vogt
                      Decl. Ex. 88].




                                                74
         Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 76 of 95



         278.   These articles about the Loughner Shooting were among those Bennet testified he

must have read because he was “consuming” The Atlantic’s website. [See Paragraph 272-273,

above]

         279.   If a “direct” and “clear” link had been made between Palin’s map and the Loughner

shooting, that clearly would have been something Bennet would have known because Bennet

testified the Loughner shooting was a “very big story” and political discourse and gun control were

two of Bennet’s hot button issues. [Vogt Decl. Ex. 4, Bennet Depo 40:5-22, ]

         280.   Bennet tries to distance himself from involvement with The Wire published on The

Atlantic’s website, but conceded at his deposition that he received daily email updates for pieces

posted by The Wire on The Atlantic’s website, as well as “Daily News Roundup” emails

containing relevant news stories posted on The Atlantic’s website. [Vogt Decl. Ex. 4, Bennet

Depo 124:10-127:12; Vogt Decl. Ex. 136-137, PL Depo Ex. 226, 228]

         281.   The January 10, 2011 article, “What We Know about Jared Lee Loughner,” (Vogt

Decl. Ex. 85) posted on The Atlantic’s website notes, “He Was More Delusional Than

Political… Jared Lee Loughner appeared to be more driven by a delusional mind than a real

interest in politics, mental health experts said Sunday.” The article also references and hyperlinks

The New York Times is to The Times’ January 9, 2011 article, “Suspect’s Odd Behavior Caused

Growing Alarm” an in-depth report about Loughner’s behavior and past. [Vogt Decl. Ex. 151]

         282.   A year-ending 2011 piece, “Ten Days That Defined 2011,” [Vogt Decl. Ex. 88] that

ran on The Atlantic’s website, recognized that it was wrong to link Gov. Palin to the Loughner

Shooting:

                In a meta media sense, the bad thing to come out of this already
                terrible story was a round of blame hurling, with people rushing to
                point at Sarah Palin’s infamous target map or Loughner’s left
                seeming (but not really) anti-Bush sentiments. In truth, Loughner is



                                                75
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 77 of 95



               clinically insane and this was not really about politics at all. That
               many, including us, immediately jumped to that conclusion says
               some pretty sorry things about the state or our political machine.

       283.    Bennet conceded at his deposition that “it’s possible” he read “Ten Days That

Defined 2011.” [Vogt Decl. Ex. 4, Bennet Depo 127:13-128:8]

       284.    Within days of the Loughner Shooting, the consensus within The Times and The

Atlantic—the first two of Bennet’s primary news sources—was that Gov. Palin and the Palin Map

did not incite Loughner’s shooting and no direct or clear link between the two was ever established.

(See Paragraphs 263-283, above). In fact, both news organizations published pieces calling out

the media (including themselves) for rushing to blame people like Sarah Palin for Loughner’s

criminal actions. (See Paragraphs 266-271).

                              The Events Leading to the Editorial

       285.    In January of 2016, Gov. Palin endorsed Donald Trump for President, following

which The Times’ Opinion pages referred to her as a “Rage Whisperer.” [Vogt Decl. Ex. 75, 115]

       286.    In April/May 2016, Bennet re-joined The Times as Editor of the Editorial

Department. (See Paragraph 238, above).

       287.    On June 7, 2016, Sarah Palin endorsed Republican candidate Darryl Glenn in Sen.

Bennet’s senate re-election race in Colorado. [Vogt Decl. Ex. 76]

       288.    On June 12, 2016, the Pulse Nightclub shooting occurred in Orlando, Florida.

[Vogt Decl. Ex. 94]

       289.    On June 13, 2016, the Editorial Board published the editorial “What Donald Trump

Gets Wrong About Orlando,” which states, “Now the politics. All mass shootings convulse the

nation, but this one falls in the middle of one of the nastiest, most divisive presidential campaigns

in memory” before railing on Republicans for opposing gun control and causing “America’s gun-

violence epidemic.” [Vogt Decl. Ex. 211]


                                                 76
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 78 of 95



       290.    On June 15, 2016, Times’ CEO Mark Thompson emailed Bennet an extract from

his book, “Enough Said,” which Bennet then forwarded to Times’ deputy Op-Ed editor James Dao

[Vogt Decl. Ex. 4, Bennet Depo 159:4-162:18; Vogt Decl. Ex. 122-123] In his forwarding email,

Bennet states, “The good news is that it’s a book on political rhetoric,” [Vogt Decl. Ex. 122] in

which the first chapter is devoted to Sarah Palin’s “rhetoric” [Vogt Decl. Ex. 123 at pp. 3-24]

       291.    That same day, June 15, 2016 Bennet received a potential op-ed on gun-control

from Steven Hill, a Senior Fellow at New America Foundation. [Vogt Decl. Ex. 95]

       292.    Also on that same day, June 15, 2016, Sen. Bennet gave a Floor Speech on gun

control as part of the Democratic filibuster. [Vogt Decl. Ex. 111]

       293.    Also on that same day, June 15, 2016, the Editorial Board published its editorial

about the Pulse Nightclub shooting. [Vogt Decl. Ex. 162]

       294.    On July 1, 2016, Gov. Palin spoke at the Western Conservative Summit in Colorado

to support then-candidate Donald Trump and Sen. Bennet’s re-election opponent, Darryl Glenn.

[Vogt Decl. Ex. 204]

       295.    In July 2016, Bennet and his Editorial Board were following Gov. Palin in

connection with the Republican National Convention, which Bennet and Williamson attended in

Cleveland Ohio. [Vogt Decl. Ex. 124-127; Vogt Decl. Ex. 3, Williamson Depo. 173:13-174:1]

       296.    On August 9, 2016, The Times reported on a statement made by then-candidate

Donald Trump made a comment at a North Carolina rally which The Times characterized as

“suggest[ing] ‘Second Amendment People’ could act against Hillary Clinton.” [Vogt Decl.

Ex. 116]

       297.    That same day, August 9, 2016, Tom Friedman wrote a column published in The

Times Opinion section titled, “Trump’s Wink Wink to ‘Second Amendment People.’” [Vogt Decl.




                                                77
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 79 of 95



Ex. 120] Friedman’s column drew a parallel between Trump’s comment and the “rabid rhetoric”

leading to that assassination of Israeli Prime Minister Yitzhak Rabin. [Id.]

       298.    Bennet testified that Friedman’s column was one of his motivations for re-writing

and crafting the defamatory portions of the America’s Lethal Politics editorial. [Vogt Decl. Ex. 4,

Bennet Depo 184:21-25]       Bennet described Friedman’s piece as having made a “powerful

impression on me.” [Id., Bennet Depo 182:18-25]

       299.    In fact, Bennet and Friedman spoke about the column before it was published, when

Friedman told Bennet Trump’s statement “reminded him of the kind of rhetoric, inflammatory

rhetoric” in Israel leading up to the shooting of Prime Minister Rabin. [Id., Bennet Depo 183:1-

24]

       300.    On August 24, 2016, Rep. Giffords’ Americans for Responsible Solutions PAC

endorsed Sen. Bennet in his senate re-election race. [Vogt Decl. Ex. 110]

       301.    Soon after President Trump was elected, on November 13, 2016, The Times

published a letter to its readers pledging to “rededicate themselves to The Times “core mission.”

[Vogt Decl. Ex. 118] The same day, The Times engaged directly with President Trump on Twitter

[Vogt Decl. Ex. 147-148]

       302.    On December 17, 2016, Bennet ordered the Book, “The Persecution of Sarah Palin:

How the Media Elite Tried to Bring Down a Rising Star.” [Vogt Decl. Ex. 121]

       303.    In early 2017, The Times embarked on its “Truth” advertising campaign and

capitalized on refocusing its coverage to promote its “subscription strategy.” (See Paragraphs 218-

224, above).

       304.    On February 7, 2017, Brent Staples emailed Bennet about concern and nervousness

about anxiety within the Editorial Department, specifically mentioning “a right-wing propaganda




                                                78
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 80 of 95



tweet [from] Sarah Palin claiming The Times was desperately renting out floors because it was

failing.” [Vogt Decl. Ex. 20]

       305.     On April 5, 2017, Bennet tweet that he was “looking for a great new colleague to

stir things up” [Vogt Decl. Ex. 132]

       306.     In May 2017, Kathy Griffin posted a photo of herself holding a bloody severed head

of President Trump, which drew widespread media attention. [Vogt Decl. Ex. 135, 205]

       307.     In early June, 2017, The Times eliminated its Public Editor—a position that

essentially served as a watchdog over the paper and held it to account. [Vogt Decl. Ex. 153]

       308.     In the days leading up to the June 14, 2017 Scalise shooting, The Times was at the

center of public criticism for its sponsorship of a Shakespeare in the Park production of Julias

Cesar depicting Trump as Caesar, which other sponsors withdrew from over public outcry that

the play was a form of incitement [Vogt Decl. Ex. 206]

                                 The Defamatory Palin Article

       309.     After the Hodgkinson shooting on the morning on June 14, 2017, Times Editorial

Board member Elizabeth Williamson first raised the question of whether the Editorial Board

should comment on the shooting. (See Paragraph 22, above).

       310.     She quickly researched the shooter, located his social media pages, realized they

contained pro-Bernie/anti-Trump messages, and circulated them to Bennet, Semple. (Id.)

       311.     Initially, Semple was uninterested in writing about a “nut case who hunts

republicans.”

       312.     Eventually, Semple wanted to pursue a “gun control angle.” (Id.)

       313.     In response, Cohn mentioned the Giffords shooting. (Id.)




                                                79
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 81 of 95



       314.    Once Semple decided at 12:08 p.m. that the Board should “shoot for a piece,”

Bennet had not been involved in the email strings, and the purpose of the piece Semple decided to

try to write was twofold: (1) to focus attention on the shooting; and (2) to restate the longstanding

position of The Times’ Editorial Board in favor of sensible gun control. (Id.)

                         Bennet’s Predetermined Storyline & Objective

       315.     Forty minutes after Semple decided to “shoot for a piece” with a “gun control

angle,” Bennet—specifically in response to Williamson’s email sending the group Hodgkinson’s

anti-Trump/Pro-Bernie social media pages—injected his preconceived narrative about “inciting

hate speech” into the discussion. (Id.)

       316.    Bennet, having seen Williamson’s earlier emails, knew Hodgkinson was pro-

Bernie and anti-Trump; and Bennet was also well-aware of the recent criticism over the Kathy

Griffin Trump-beheading situation and The Times’ sponsorship of the Shakespeare in the Park

production featuring Trump as Cesar. [Vogt Decl. Ex. 4, Bennet Depo 237:23-240:14]

       317.    Semple decided the Board should write a piece on the shooting before Bennet

interjected with his preconceived storyline in response to Williamson’s email about Hodgkinson’s

“pro-Bernie, anti-Trump” social media accounts; an email in which Bennet asked “whether there’s

a point to be made about the rhetoric of demonization and whether it incites people to this kind of

violence.” (See Paragraph 22, above). Bennet went on to ask “if there’s evidence of the kind of

inciting hate speech on the left that we, or I at least, have tended to associate with the right (e.g.,

in the run-up to the Gabby Giffords shooting) we should deal with that.” (Id. (emphasis added))

Bennet testified that he “thought that [the Board] should deal with this issue of incitement if there

was evidence of inciting hate speech on the Left.” (Id.) However, Bennet also conceded he and

the Board never saw any evidence of inciting hate speech on the Left leading up to Hodgkinson’s




                                                  80
          Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 82 of 95



shooting [Vogt Decl. Ex. 4, Bennet Depo 250:15-13 (“We didn't find a specific example of hate

speech connected to the people on the -- hate ·speech, I'm sorry, I don't usually use that term of,

of -- of rhetoric of demonization connected to the ball players that day.· You know, naming Steve

Scalise or something like that.”)]

          318.   From the outset, Bennet was predisposed to use the Loughner Shooting as the sole

example of “political incitement” to counterbalance the fact that the Left and The Times were

taking criticism for “incitement” in the lead-up to the Scalise shooting. (See Paragraphs 304-308,

above).

          319.   Based on his prior personal and professional experience and his actual knowledge

of The Atlantic’s publications and other media publications described in Paragraphs 263-284,

above, Mr. Bennet already knew that there was no established connection or link between political

rhetoric or “incitement” and Loughner’s shooting, let alone any “clear” and “direct” link between

Gov. Palin or the Palin Map and Loughner’s horrific crime.

          320.   Before Williamson had ever set pen to paper and conducted her research, Bennet

already had made up his mind that “hate-type speech” on the Right caused the Loughner shooting.

[Vogt Decl. Ex. 25]

          321.   At Bennet’s request, Williamson specifically researched whether there was a link

between the Palin map and Loughner shooting and whether there was any evidence of a link

between incitement and the Hodgkinson shooting. [Vogt Decl. Ex. 3, Williamson Depo 142:1-

143:24, 126:8-131:22; Vogt Decl. Ex. 4, Bennet Depo 245:5-247:2]

          322.   It was actually Semple—who decided to write about gun control—that asked Lett

to circulate “four basic gun control pieces (dealing mainly with the plentitude of weapons and

porous controls) that also happen to mention Gabrielle Giffords…” [Sullivan Decl. Ex. 9] These




                                                81
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 83 of 95



four pieces included “Rep. Gabby Giffords Farewell” (1/27/2012), “6000 Bullets in Colorado”

(7/24/2012), “Democrats Find their Voice on Gun Control” (7/29/2016), and “Myths About Gun

Regulation” (1/2/2013)—all of which were pieces written by Semple. [Vogt Decl. Ex. 9; Sullivan

Decl. Ex. 13 (PL Depo. Ex. 30)]

       323.    Eventually, Lett and Williamson also looked to see whether they could find the

piece about “hate-type speech” Bennet referenced in his earlier email, although Williamson had

no idea what Bennet meant by that term. [See Paragraphs 29-30, above; Vogt Decl. Ex. 3m

Williamson Depo 207:18-208:5, 209:18-210:16]

       324.    In response to an email from Williamson at 1:40 p.m. about Bennet’s request

(Sullivan Decl. Ex. 12), Lett emailed Bennet at 1:46 p.m. asking, “I’m trying to find the piece

Elizabeth is referring to here, do you happen to know which one she is talking about?” (Id.) Bennet

responded to Lett (not Williamson) at 2:07 p.m., asking, “No—I was just wondering if there was

such a piece; that is, did we ever write anything connecting to the Giffords shooting to some kind

of incitement?” (Id.)

       325.    At 2:20 p.m., Lett replied to Bennet’s 2:07 p.m. email by forwarding him a link to

a Frank Rich column (not an Editorial): “No One Listened to Gabrielle Giffords.” (Id.)

       326.    At 2:34 p.m., Bennet responded to Lett by saying “Good for Us. Can you let

Elizabeth [Williamson] know?” (Id.) Bennet testified that he doesn’t recall what he meant by

“Good for Us,” but the clear inference to be drawn is that Bennet was free to advance his

preconceived narrative because the Editorial Board had not written about the subject. [Vogt Decl.

Ex. 4, Bennet Depo 252:6-24]




                                                82
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 84 of 95



       327.    At 2:52 p.m., Bennet followed up by asking Lett to send him the four basic gun

control pieces Semple asked Lett to send to Williamson, but Bennet claims he does not recall

whether he read all of the materials Lett sent him. [Id., Bennet Depo 250:24-251:11]

       328.    Later, Bennet asked Lett to “dig a little further” because it “seemed strange” to him

that the Editorial Board had not “editorialized at all about the [Loughner] shooting…because it

was an important news event and the kind of thing we would typically editorialize on.” [Bennet

Depo. 253:8-254:10]

       329.    Lett found 2 additional Editorials (“Bloodshed and Invective In Arizona” and “As

We Mourn”), but Bennet apparently did not read those pieces either. [Id., Bennet Depo 254:11-

18]

       330.    Notably, the “As We Mourn” editorial discusses President Obama’s speech about

Loughner’s shooting and his recognition that Loughner’s shooting cannot be blamed on rhetoric.

[Vogt Decl. Ex. 30 at p. 19]

              The Results of Williamson’s Research—Embodied in Her First Draft

       331.    As directed by Bennet, Williamson researched the Loughner shooting and knew,

based on that research, she could not say there was a clear and direct link between the map

circulated by Sarah Palin’s political action committee and the Loughner shooting.              (See

Paragraph 68, above).

       332.    Williamson knew that any assertion that there was a clear and direct link between

Gov. Palin and Loughner’s Shooting would be false, so she made no such assertion. (Id.)

       333.    Bennet conceded that Williams’ first draft embodied the research he specifically

asked her to conduct concerning any incitement leading to the Loughner shooting [Vogt Decl.




                                                83
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 85 of 95



Ex. 4, Bennet Depo 262:17-263:17, 264:3-12, and Williamson testified she wrote her draft

consistent with what the research Bennet asked for showed:

               A      I wrote my piece based on what I found, so I did not draw a
                      link in what I wrote.

               Q      Why not?

               A      I talked about the overheated political climate.

               Q      Why didn't you draw a link?

               A      Because that's not my job.· I wrote -- I wrote my piece based
                      on the research that I did, and what I wrote reflected that
                      research.

               Q      When you say that's not your job, what do you mean?

               A      I did my job. So I did the research, and I wrote the piece
                      based on the research that I found.

               Q      Based on the research that you found, did you think that you
                      could say that there was a clear and direct link between the
                      map circulated by Sarah Palin's political action committee
                      and the Loughner shooting?

               A      No.

[Vogt Decl. Ex. 3, Williamson Depo 142:3-143-24 (lines 143:5-24 quoted above)]

       334.    Ms. Williamson did, however, falsely state that the Palin Map “put Giffords and 19

other Democrats under stylized crosshairs” because map depicted crosshairs over targeted electoral

districts, not Rep. Giffords and other individual lawmakers. [Vogt Decl. Ex. , Williamson Depo

232:24-234:10, 269:11-270:16]

A.     Mr. Bennet’s Defamatory Re-Write and Purposeful Avoidance of the Truth

       335.    Williamson submitted her first draft to Bennet, Semple, Fox, Frank Clines, as well

as Cohn, at 4:45 p.m. [Vogt Decl. Ex. 59 (“shootings is in backfield” reference in Williamson’s

email indicates draft has been submitted to The Times content management system for editing);

Vogt Decl. Ex. 3. Williamson Depo 230:16-231:11]


                                               84
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 86 of 95



       336.    After reviewing the draft, at around 5:00 p.m., Cohn took it to Bennet’s office and

spoke with him about it because she, like everyone else besides Bennet, was not sure what he

wanted in the piece:

               I sort of remember standing in front of his glass door, you know,
               opening up the door or something, and saying, “You need to look at
               this.”…I recall thinking I wasn’t really sure if its what he wanted. I
               thought there had been quite the confusion over the day as to where
               this piece was headed, as to be either more of a gun control piece or
               to be more of a piece about the political climate and the sort of lack
               of civility in America’s political discourse...I wasn’t sure what
               James intended, wanted in the piece. I wasn’t sure if the piece
               worked…I wasn’t sure it accomplished what James would want it
               to accomplish…there were a couple competing ideas about the
               piece…

[Vogt Decl. Ex. 6, Cohn Depo 57:13-58:22 (emphasis added)]

       337.    Cohn testified that when she went to Bennet’s office to raise her concerns about the

piece, Bennet responded by saying something along the lines of, “yeah, it needs some work, I’ll

do it.” [Vogt Decl. Ex. 6, Cohn Depo 60:3-7]

       338.    At that point, Bennet set out to re-write the editorial consistent with his

preconceived narrative expressed in his earlier email [Vogt Decl. Ex. 25; Doc. 41-34, 8/16/17

Hr’g Tran. at 7:23-25, 8:25 (that draft “wasn’t exactly accomplishing the objective that we had set

out to achieve,” so Bennet “effectively re-wrote the piece.”)]

       339.    In doing so, Bennet knowingly re-wrote the paragraph that embodied the results of

Williamson’s research, which did not draw a clear and direct link between or label as incitement

the Palin Map and Loughner’s shooting, and replaced her conclusion with his preconceived

narrative, including the defamatory statements that Mrs. Palin was responsible for the “incitement”

of, and had a “clear” and “direct” “link” to, Loughner’s shooting. (Id.)




                                                85
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 87 of 95



       340.    Bennet testified he intentionally used the “very strong” word “incitement” because

he “wanted to get our readers’ attention” and knew the term was used to mean “deliberate orders,

invocations, summonses for people to carry out violent attacks.” and understood as meaning “a

call to violence.” [Doc. 41-34, 8/16/17 Hr’g Tran. at p. 11:13-12:25; Vogt Decl. Ex. 4, Bennet

Depo 114:10-15]

       341.    Cohn understood “incitement” to be “very direct” and mean “that it—that the map

led him to commit the shooting” [Vogt Decl. Ex. 6, Cohn Depo 96:15-97:7]. Likewise, Douthat

immediately understood Bennet’s use of “incitement” to draw a causal connection between Palin’s

map and Loughner’s shooting [Vogt Decl. Ex. 41]

       342.    In fact, Mr. Bennet found his inspiration for his narrative about Gov. Palin’s

“incitement” of Loughner Friedman’s, August 9, 2016 column, “Trump’s Wink Wink to ‘Second

Amendment People,” and its premise that “Donald Trump’s language… could end up inciting…

violence,” akin to the “wave of toxic incitement against [Yitzhak] Rabin,” which included calls

for Rabin’s death prior to his assassination at a peace rally in 1995. [See Paragraph 57, above;

Vogt Decl. Ex. 120]

       343.    Bennet testified that Friedman’s column was one of his motivations for re-writing

and crafting the defamatory portions of the America’s Lethal Politics editorial. [Vogt Decl. Ex. 4,

Bennet Depo 184:21-25]       Bennet described Friedman’s piece as having made a “powerful

impression on me.” [Id., Bennet Depo 182:18-25]

       344.    In fact, Bennet and Friedman spoke about the column before it was published, when

Friedman told Bennet Trump’s statement “reminded him of the kind of rhetoric, inflammatory

rhetoric” in Israel leading up to the shooting of Prime Minister Rabin. [Id., Bennet Depo 183:1-

24]




                                                86
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 88 of 95



       345.    Bennet sent his draft of the Editorial to Williamson at around 7:30 PM [Vogt Decl.

Ex. 98]—leaving plenty of time for him to check his facts before publication.

       346.    Bennet was responsible for fact-checking the portions of the editorial he re-wrote.

[Vogt Decl. Ex. 3, Williamson Depo 67:14-68:6]

       347.    As an experienced editor, Mr. Bennet is an expert in the business of knowing and

understanding the meanings and significance of words. [Doc. No. 41-34, 8/16/17 Hrg Tran. at

13:21-14:5; see Paragraphs 235-239, above]

B.     The Defamatory Passages

       348.    On June 14, 2017, published the false and defamatory Palin Article, “America’s

Lethal Politics,” online, and immediately promoted it on their social media accounts. [Vogt Decl.

Ex. 33-35]

       349.    The Editorial was also prominently featured on The Times’ homepage. [Vogt Decl.

Ex. 167]

       350.    On June 15, 2017, The Times published the Palin Article in The New York Times

print edition. [Vogt Decl. Ex. 36]

       351.    The Editorial asserted the existence of “Lethal Politics” evidenced by a “sickening

pattern” of politically “incited” violence against members of Congress, the only example of which

was Gov. Palin’s direct and clear incitement of Loughner’s Shooting. [Vogt Decl. Ex. 33]

       352.    Bennet wrote and The Times published the following false and defamatory

statements of and concerning Gov. Palin:

               Was this attack evidence of how vicious American politics has
               become? Probably. In 2011, when Jared Lee Loughner opened fire
               in a supermarket parking lot, grievously wounding Representative
               Gabby Giffords and killing six people, including a 9-year-old girl,
               the link to political incitement was clear. Before the shooting, Sarah
               Palin’s political action committee circulated a map of targeted



                                                87
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 89 of 95



               electoral districts that put Ms. Giffords and 19 other Democrats
               under stylized cross hairs.

               Conservatives and right-wing media were quick on Wednesday to
               demand forceful condemnation of hate speech and crimes by anti-
               Trump liberals. They’re right. Though there’s no sign of incitement
               as direct as in the Giffords attack, liberals should of course hold
               themselves to the same standard of decency that they ask for of the
               right.

       353.    Bennet conceded the above-two passages of the Editorial are false. [Vogt Decl.

Ex. 4, Bennet Depo 92:18-94:5]

       354.    The Editorial also falsely asserted that the map put crosshairs over individual

lawmakers. (See Paragraph 334, above).

                            The Knowingly False Premise of a “Pattern”

       355.    When Bennet rewrote the Editorial, he knew there was no evidence of incitement

leading to Hodgkinson’s shooting. [Vogt Decl. Ex. 4, Bennet Depo 245:5-247:2]]

       356.    And Bennet claimed he did not know whether any link existed between Palin’s map

Loughner’s shooting. [Vogt Decl. Ex. 37]

                             There was no Need to Mention Palin at all

       357.    After completion of the US Edition of the Editorial, Linda Cohn and Fox set out to

“trim” the Editorial for the International Edition. [Vogt Decl. Ex. 71]

       358.    During that process, they deleted the defamatory passages of the Editorial and any

reference therein to Sarah Palin. [Id.; Vogt Decl. Ex. 72]

       359.    Linda Cohn testified the trimmed International Edition of the Editorial does an

effective job of expressing the opinions that the Board tried to express in the original Editorial that

appeared on June 14 of 2017. [Vogt Decl. Ex. 6, Cohn Depo 136:4-13, 137:11-140:8]




                                                  88
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 90 of 95



                      The Times Concedes the Falsity of the Palin Article—
                       But Does Not Meaningfully Retract It or Apologize

       360.    The night of June 14, Times columnist Ross Douthat immediately told Bennet the

Editorial was false. (See Paragraph 80, above).

       361.    Early the next morning, already facing significant criticism, Bennet emailed

Williamson and Lepping and asked them to research whether what he said was true, and in that

email makes no mention of his current position that he never intended the words “incitement” and

“clear” and “direct” link to mean exactly what they said:




[Vogt Decl. Ex. 37]

       362.    Bennet also texted Williamson early that morning, a text exchange which

Williamson emailed to herself at 9:25 a.m., which stated in pertinent part [Vogt Decl. Ex. 101,

164-165]




                                                  89
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 91 of 95



       363.    By the time of this text exchange at no later than 9:25 a.m., Williamson had not

conducted any research on the issue Bennet texted her about [Vogt Decl. Ex. 3, Williamson Depo

269:11-274:1], which shows Bennet already knew no link existed before Williamson conducted

any research that morning.

       364.    The Times was hit by public backlash from its readers and even liberal-leaning

media outlets over falsely stating that Gov. Palin incited Loughner to commit murder. [Vogt Decl.

Ex. 99, 100, 73, 140, 141, 142, 143, 144, 145, 146, 70, 39, 40]

       365.    As soon as Cohn arrived at work early on the morning of June 15, 2017, everyone

already knew Editorial was wrong about the link and she immediately started working on a

correction with Bennet and Wegman in her office. [Vogt Decl. Ex. 6, Cohn 68:14-70:3; 143:14-

18; 147:7-148:3, 150:4-152:18]

       366.    During this same time period, Hannah Ingber reached out to Bennet about the

“Sarah Palin” Editorial. [Vogt Decl. Ex. 64]

       367.    Along with an initial edit, The Times added a half-hearted correction (the “First

Attempted Correction”) [Vogt Decl. Ex. 43] written in a passive voice about the “link” between

“political incitement” and Loughner’s heinous crime:




       368.    The First Attempted Correction did not remove the unnecessary reference in the

column to Gov. Palin, even though there was no established connection between “political

incitement” and Loughner’s crime, and as written, also suggests that such a connection may still

be established, when Mr. Bennet and The Times already knew that no such link existed, while

making no mention of Gov. Palin, while the column continued to reference her by name. (Id.)


                                               90
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 92 of 95



       369.    Given that Mr. Bennet’s entire thesis in re-writing the Palin Article was the

“sickening pattern” of politically incited violence that emanated from a false link between

Gov. Palin and Loughner’s 2011 crime, which The Times concedes did not exist, the entire Palin

Article should have been retracted—not minimally and inadequately corrected. [Doc. 41-34,

8/16/17 Hr’g Tran. 50:22-51:8]

       370.    While working on the correction, Bennet was also working on responding to media

inquiries and a Tweet to accompany the correction. [PL Depo Ex 49]

       371.    In drafting the Tweets to accompany the correction, Bennet actually wrote the

portion that states, “We got an important wrong…” [Vogt Decl. Ex. 4, Bennet Depo. 81:3-83:6,

84:14-90:14; Vogt Decl. Ex. 66]

       372.    The Times’ Editorial Page eventually published the Tweet about the correction,

admitting Bennet’s “fact” error:




                                              91
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 93 of 95



       373.      As that process was unfolding, Bennet and The Times also were aware of Palin’s

tweets about the defamatory Editorial. [Vogt Decl. Ex. 4, Bennet Depo. 284:20-285:14; Vogt

Decl. Ex. 100]

       374.      The Times eventually published a second online correction [Vogt Decl. Ex. 44]

but only after it was called out by CNN for falsely asserting that the Palin Map placed crosshairs

over individual lawmakers and, specifically, Rep. Giffords. [Vogt Decl. Ex. 145]

       375.       Still devoid of any reference to Gov. Palin, this second correction (the “Second

Attempted Correction”) addressed the mischaracterization of the map of targeted electoral districts

as placing “stylized cross hairs” on Gabrielle Giffords and other lawmakers individually and

changed the word “incitement” to “rhetoric.” [Vogt Decl. Ex. 44]




       376.      Even in the second correction, Bennet refused to recede from his original.

preconceived narrative despite the fact that Wegman pointed out that keeping any reference to

Palin in the Editorial was still trying to “sneaking the link in.” [Vogt Decl. Ex. 63]

       377.      In fact, Bennet confirmed his allegiance to his narrative in a statement provided to

CNN, in which Mr. Bennet said:

                 While it is always agonizing to get something wrong we appreciate
                 it when our readers call us out like this. We made an error of fact
                 in the editorial and we’ve corrected it. But that error doesn’t
                 undercut or weaken the argument of the piece.

[Vogt Decl. Ex. 145, p. 1 (Emphasis added)]




                                                  92
       Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 94 of 95



       378.    Bennet maintains he could not apologize to Palin because there is a NYT policy

prohibiting apologies, although there is no written policy to this effect. [Vogt Decl. Ex. 4, Bennet

Depo. 282:18-284:3] Nevertheless, Bennet admitted he never made an attempt to personally

apologize to Gov. Palin. (Id.)

       379.    This supposed policy against apologies flies in the face of The Times itself

demanding apologies from other news organizations when they made false statements about The

Times. [Vogt Decl. Ex. 119]

       380.    On June 16, 2017, The Times’ published at the bottom of its Editorial Page, in fine

print, the same inadequate online corrections it ran on the Editorial—completely devoid of any

reference or apology to Gov. Palin. [Vogt Decl. Ex. 49]

       381.    Following the Editorial and its corrections, Palin still received death threats because

of its publication, just like those following the false accusations in 2011. [Vogt Decl. Ex. 208

(Devine Tweet); Vogt Decl. Ex. 9, Palin Depo. 175:14-178:2]

Dated: July 10, 2020.                         /s/ Shane B. Vogt
                                              Kenneth G. Turkel (admitted pro hac vice)
                                              Email: kturkel@bajocuva.com
                                              Shane B. Vogt (admitted pro hac vice)
                                              Email: svogt@bajocuva.com
                                              BAJO | CUVA | COHEN | TURKEL
                                              100 North Tampa Street, Suite 1900
                                              Tampa, Florida 33602
                                              Telephone: (813) 443-2199
                                              Facsimile: (813) 443-2193

                                              Michael M. Munoz
                                              E-mail: mmunoz@golenbock.com
                                              GOLENBOCK EISEMAN ASSOR BELL
                                              & PESKOE LLP
                                              711 Third Avenue
                                              New York, NY 10017
                                              Telephone: (212) 907-7300
                                              Facsimile: (212) 754-0330

                                              Attorneys for Plaintiff


                                                 93
        Case 1:17-cv-04853-JSR Document 108 Filed 07/10/20 Page 95 of 95



                                 CERTIFICATE OF SERVICE

        I hereby certify that Plaintiff’s Response to Defendants’ Local Rule 56.1 Statement of
Material Facts [Doc. No. 97] and Counterstatement of Material Facts in Opposition to Defendants’
Motion for Summary Judgment was filed electronically on July 10, 2020. This Notice will be sent
by operation of the Court’s electronic filing system to counsel of record for all parties as indicated
on the electronic filing receipt. Parties and their counsel may access this filing through the Court’s
system.
                                               /s/ Shane B. Vogt
                                               Attorney




                                                 94
